Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 1 of 62 PagelD #: 5

EXHIBIT A
Be esuaeinee Bee ge ao ee eS Document 1-1 Filed 05/21/19 Page 2 of 62 PagelD #: 6

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

STATE OF RHODE ISLAND SUPERIOR COURT
KENT, SC
JUAN PIMENTEL

vs C.A. NO.:

DEUTSCHE BANK NATIONAL TRUST COMPANY
AS TRUSTEE FOR THE CERTIFICATEHOLDERS
OF IXIS REAL ESTATE CAPITAL TRUST 2005-HE3,
MORTGAGE PASS-THROUGH CERTIFICATES,
2005-HE3,

SELECT PORTFOLIO SERVICING, INC,

COMPLAINT
Plaintiff, by his attorney, complains of Defendants as follows:

ks Plaintiff is a resident of the State of Rhode Island with an address of
158 Briggs Street, Providence, Rhode Island. This property is his residence.

pat Plaintiff executed a mortgage to Novelle Financial Services on
February 4, 2005. A copy is attached as Exhibit A

3. Harmon Law Offices, P.C. (“Harmon”) is a Massachusetts
Professional Corporation, which does business in Rhode Island as a debt
collector.

4. Select Portfolio Servicing, Inc. (“SPS”) is a foreign corporation. It is
a loan servicer for the owner of Plaintiff’s mortgage and note. It is a debt
collector and it does not own his mortgage.

5. Deutsche Bank National Trust Company Bank as trustee on behalf of the
cerlificateholders of Ixis Real Estate Capital Trust 2005-HE3, Mortgage
Pass-Through Certificates, 2005-HE3 (“Deutsche Bank”) claims to own the
note and mortgage.

6. Harmon on behalf of SPS has scheduled a foreclosure sale for
Plaintiff's home on May 17, 2019 at 12:00 P.M., a copy of which is

1
PaeSREnaae Koos b319-Cv-00289-JIM-PAS Document 1-1 Filed 05/21/19 Page 3 of 62 PagelD #: 7

Fited in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

attached as Exhibit B. Plaintiff has not been mailed a Notice of Default as
provided by the terms of the mortgage nor an acceleration notice as provided
by the terms of the mortgage.

COUNT I
BREACH OF CONTRACT AND BREACH OF THE COVENANT OF
GOOD FAITH AND DEALING

we Paragraphs 1-6 are incorporated by reference.

8. Neither SPS nor the alleged trust has sent Plaintiff a notice pursuant to
the provisions of paragraph 22 of the mortgage and has not accelerated the
note pursuant to the terms of the mortgage.

9, Before an acceleration of the loan was declared, the Lender was
required to specify:

a. the default;

b. the action required to cure the default, stating a date, not less
than 30 days from the date the default must be cured;

e. that failure to cure the default on or before the date specified in
the Notice may result in the acceleration and the right to bring a
court action to assert the non-existence of a default of Borrower
to acceleration and sale.

10. Paragraph 22 of the mortgage, which contains conditions for the
exercise of the statutory power of sale, reads as follows:

Acceleration; Remedies. Lender shall give notice to Borrower
prior to acceleration following Borrower’s breach of any covenant or
agreement in this Security Instrument (but not prior to acceleration
under Section 18 unless Applicable Law provides otherwise). The notice
shall specify: (a) the default; (b) the action required to cure the default;
(c) a date, not less than 30 days from the date the notice is given to
Borrower, by which the default must be cured; and (d) that failure to
cure the default on or before the date specified in the notice may result
in acceleration of the sums secured by this Security Instrument and sale
of the Property. The notice shall further inform Borrower of the right to

2
eaeannidies Kepase, d;19-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 4 of 62 PagelD #: 8

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

reinstate after acceleration and the right to bring a court action to
assert the non-existence of a default or any other defense of Borrower to
acceleration and sale. If the default is not cured on or before the date
specified in the notice, Lender at its option may require immediate
payment in full of all sums secured by this Security Instrument without
further demand and may invoke the STATUTORY POWER OF SALE
and any other remedies permitted by Applicable Law. Lender shall be
entitled to collect all expenses incurred in pursuing the remedies
provided in this Section 22, including, but not limited to, reasonable
attorneys’ fees and costs of title evidence.

If Lender invokes the STATUTORY POWER OF SALE, Lender
shall mail a copy of a notice of sale to Borrower as provided in Section
15. Lender shall publish the notice of sale, and the Property shall be
sold in the manner prescribed by Applicable Law. Lender or its
designee may purchase the Property at any sale. The proceeds of the
sale shall be applied in the following order: (a) to all expenses of the
sale, including, but not limited to, reasonable attorneys’ fees; (b) to all
sums secured by this Security Instrument; and (c) any excess to the
person or persons legally entitled to it.

11. Specifically the provisions in paragraph 22 of the mortgage were a
condition precedent to the exercise of the power of sale of the mortgage.
There was not strict compliance with the terms of the mortgage to exercise
the statutory power of sale as indicated above.

12. SPS claims to have sent Plaintiff what it purports to be a default
notice , dated December 21, 2018, attached as Exhibit C. This letter, sent by
certified mail was not deposited in the United States mail on December 21,
2018. Rather, it was deposited by a mail vendor for SPS in the United States
mail on December 22, 2018. This is the usual practice of SPS, which hires
vendors who provide its mailing services. This letter was mailed by certified
mail and not by regular first class mail. Plaintiff did not receive this letter
until January 9, 2019.

13. This letter also did not comply with the terms of the mortgage since it
stated that Plaintiff had thirty days to cure from the date of this letter.
However the terms of paragraph 22 of the mortgage indicate that Plaintiff
had thirty days from the date that the notice was given to him by being
Case 1:19-cv-00289-JJM-PAS Document 1-1 Fi :
case Number: Kook t led 05/21/19 Page 5 of 62 PagelD #: 9
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

deposited in the mail, not thirty days from the date of the letter only if first
class mail, without certified mail return receipt was utilized.

14. The mortgage provides that Plaintiff be provided at least thirty days to
cure the alleged default. However SPS, not on its own, but through a
contract vendor, placed this letter in the mail on December 22, 2018, which
was 29 days before the cure date, which it stated was thirty days after the
date of the letter, which was January 20, 2019, which was not in compliance
with the terms of the mortgage.

15. This deceptive notice also advised Plaintiff that he had to cure on or
before the cure date.

16. The letter thus did not specify an accurate cure date and demanded
that he cure the default 29 days from the date the letter was deposited into
the United States mail. As a result there was no strict compliance with the
terms of the mortgage due to the fact that SPS deceptively and not in strict
compliance falsely stated that he was required to cure the default within
thirty days of the date of the letter, which was not in strict compliance with
the terms of the mortgage.

17. This notice was not given Plaintiff until January 9, 2019 due to the
fact that the SPS vendor mailed this to Plaintiff by certified mail, not merely
regular first class mail.

18. This condition of actually being at home to pick up the mail did not
strictly comply with the terms of the mortgage, which provided that notice
would be deemed given when a first class letter without any restrictions,
such as return receipt requested and signature by Plaintiff, was placed in the
United States mail

19. This letter also deceptively stated that if plaintiff did not cure that
SPS, not the lender, may initiate foreclosure, which is a Judicial Action. It
made no mention of the exercise of the statutory power of sale. This failure
to reference the statutory power of sale did not strictly comply with the
terms of the mortgage.

20. This letter also deceptively stated that:
Beanie §98é 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 6 of 62 PagelD #: 10

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

You have the right to reinstate after acceleration. SPS requires that you pay
reinstatement amounts in certified funds.

21. The mortgage did not require that Plaintiff was required to pay an
arrearage by certified funds.

22. The only provisions of the mortgage which required payment by
certified funds was paragraph | which stated:

In the event that any check or other instrument was returned to Lender
unpaid, Lender may require that any or all subsequent payments due under
the Note and this Security Instrument be made in one or more of the
following forms, as selected by Lender:

(a) cash;(b) money order;(c) certified check, bank check, treasurer’s check,
provided any such check is drawn upon and institution whose deposits are
insured by a federal agency, instrumentality, or entity; or (d) Electronic
Funds Transfer.

23. Plaintiff never provided any lender or mortgagee or loan servicer a
check with insufficient funds to pay the mortgage, which was returned
unpaid.

24. Plaintiff was never advised by any lender or mortgagee or loan
servicer that a check had been returned for nonpayment and that as a result
all payments had to be paid by (a) cash;(b) money order;(c) certified check,
bank check, treasurer’s check, provided any such check is drawn upon and
institution whose deposits are insured by a federal agency, instrumentality,
or entity; or (d) Electronic Funds Transfer.

25. Despite this fact, the purported default letter deceptively advised
Plaintiff that the only way to cure the purported default was by certified
funds contrary to the terms of the mortgage.

26. SPS took it upon itself to deecptively and falsely impose an
additional condition on the requirements to cure any arrearage, namely
payment by certified funds to pay to SPS.
Pee See eee eee Document 1-1 Filed 05/21/19 Page 7 of 62 PagelD #: 11

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

27. This additional deceptive and falsely stated condition, imposed by
SPS, with no reference to the purported owner of the mortgage loan, did not
strictly comply with the terms of the mortgage.

28. No language in the terms of the mortgage required payment of the
arrearage by certified funds.

29. Asaresult this letter did not strictly comply with the terms of the
mortgage.

30. In this letter SPS did not specify a specific and accurate amount
which had to be cured on a particular date.

31. The amount stated as $322,198.14 was not an accurate amount of the
purported default.

32. In fact the letter indicates that this amount was not accurate and that
Plaintiff had to make unspecified payments arising after January 23, 2019 to
cure the default. It stated:

Additional payments may become due between the date of this letter and the
cure date. If you wish to cure the default after those payments become due,
they should be added to the Amount Required to Cure. You have thirty (30)
days from the date of this notice to pay the Amount Required to Cure.

33.  Italso stated:
To obtain the amount required to bring the loan current, please contact SPS
at the toll free number 800-635-9698.

34. The language of the mortgage does not provide that Plaintiff was
required to contact any party to obtain the amount necessary to cure the
default.

35. This demand was not a specific amount necessary to cure this default
as it required Plaintiff to contact SPS for the exact amount to cure.

36. The purpose of a default letter pursuant to the terms of the mortgage
was to declare the loan in default and to provide a specific amount to be paid
by Plaintiff and to provide the borrower at least thirty days to pay that
Case 1:19-cv-00289-JJM-PAS Document 1- :
PASTA Eat cha ument 1-1 Filed 05/21/19 Page 8 of 62 PagelD #: 12
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

designated and specific amount of the default or face the possibility
acceleration and sale under the statutory power of sale.

37. There was no language in the mortgage which authorized the note
holder to accelerate the mortgage loan other than based on the failure of
Plaintiff to pay the specific amount designated in the default letter at a
designated time at least thirty days after the default letter was deposited in
the United States mail, using regular first class mail, without any restriction,
such as certified mail return receipt requested.

38. The inclusion of additional amounts and day to day unspecified
mounts to be included in the arrearage amount was not permitted or
authorized by any language in the mortgage.

39. Thus the purported default letter deposited in the United States mail
on December 22, 2018 by a vendor for SPS did not strictly comply with the
terms of the mortgage because it did not specify an exact amount to be
cured.

40. The contractual language in the mortgage required thirty days to cure
after notice was properly given to cure the amount in default.

41. The deceptive inclusion of additional amounts which had not yet been
determined did not provide the borrowers the thirty days required to cure
these amounts under the terms of the mortgage.

42. The mortgage was drafted by Novelle Financial Services (“‘Novelle”)
the originator of the mortgage loan, with no input from Plaintiff as to its
terms.

43. Any ambiguities regarding any obligations and rights under the terms
of the mortgage thus must be strictly construed against the drafter, Novelle
and its successors and assigns.

44. The additional deceptive language, which created the obligation to
pay additional amounts determined by SPS in its letter did not comply with
the terms of the mortgage at all and certainly did not strictly comply with the
terms of the mortgage.
Case 1:19-cv-00289-JJM-PAS Document1-1 Fi :
baoaizt ene OS iled 05/21/19 Page 9 of 62 PagelD #: 13
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

45. SPS’s inclusion of deceptive terms not permitted by the terms of the
mortgage in a default letter rendered this letter invalid.

46. Asaresult the Defendant was not authorized to accelerate the
mortgage loan and was not authorized to exercise the statutory power of
sale.

47. The specific demand in the letter mailed by SPS for $322,198.14
was an inaccurate amount, which did not accurately reflect the amount
actually due pursuant to the terms of the mortgage.

48. This amount, claimed to be the arrearage, included multiple
unreasonable and unnecessary fees and charges of $2,616.74 which were
charged to the mortgage loan account contrary to the terms of the mortgage
and included improperly charged foreclosure fees for prior foreclosure
attempts without a valid default letter along with improper charges for
monthly property inspection fees and other charges not permitted pursuant to
the terms of the mortgage.

49, Fora default notice to be strictly compliant with the terms of the
mortgage, an accurate amount of default to be cured must be stated.

50. Since this amount is not an accurate cure amount, the mortgage was
not strictly complied with and as a result, the statutory power of sale cannot
be exercised pursuant to the terms of the mortgage.

51. The purported default letter also deceptively advised Plaintiff that he
could make a payment in various ways after acceleration, but deceptively
failed to state that he could only cure the default five days prior to the sale.

52. This deceptive omission did not comply with paragraph 19 of the
mortgage, which limits cure of the default to a period no later than five days
of the sale.

53,  Asaresult of this failure to strictly comply with the terms of the
mortgage, the mortgagee could not exercise the statutory power of sale.

54. A mortgagee seeking to exercise of the statutory power must provide
the borrowers a Notice of Foreclosure Counseling 45 days prior to mailing a
Case 1:19-cv- - - - .
ce nineee case 119 Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 10 of 62 PagelD #: 14

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Notice of Sale, pursuant to the provisions of R.I.G.L 34-27-4, a Notice of
Foreclosure Counseling, pursuant to R.I.G.L. § 34-27-3.1 which states:

§ 34-27-3.1. Foreclosure counseling.

(a) No less than forty-five (45) days prior to initiating any foreclosure of real
estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
individual consumer mortgagor written notice of default and the mortgagee's
right to foreclose by first class mail at the address of the real estate and, if
different, at the address designated by the mortgagor by written notice to the
mortgagee as the mortgagor's address for receipt of notices.

(b) The written notice required by this section shall be in English and Spanish
and, provided the same is then available, shall advise the mortgagor of the
availability of counseling through HUD-approved mortgage counseling
agencies and, the toll-free telephone number and website address maintained to
provide information regarding no-cost HUD-approved mortgage counseling
agencies in Rhode Island. The written notice may also contain any other
information required under federal law. A form of written notice meeting the
requirements of this section shall be promulgated by the department of business
regulation for use by mortgagees at least thirty (30) days prior to the effective
date of this section. Counseling shall be provided at no cost to the mortgagee.

(c) Failure of the mortgagee to provide notice to the mortgagor as provided
herein shall render the foreclosure void, without limitation of the right of the
mortgagee thereafter to reexercise its power of sale or other means of
foreclosure upon compliance with this section. The mortgagee shall include in
the foreclosure deed an affidavit of compliance with this section.

(d) As used herein and in this chapter, the term "HUD" means the United States
Department of Housing and Urban Development and any successor to such
department.

55. Exhibit D is a copy of this purported notice, which Plaintiff received
along with the purported default notice

56. Exhibit D does not comply with this statute since the name of the
actual mortgagee is not provided.

57. The entity seeking to send a Notice of Sale pursuant to R.I.G.L 34-27-
4, must mail a Notice of Foreclosure Counseling.
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 11 of 62 PagelID #: 15
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

58. Failure to so notify the Plaintiff will render the sale void.

59. Neither Deutsche Bank nor SPS mailed the Plaintiff a notice in the
form required pursuant to the provisions of paragraph 22 of the mortgage.

60. The provisions in paragraph 22 of the mortgage were a condition
precedent to the exercise of the power of sale of the mortgage. There was no
compliance with the terms of the mortgage to exercise the statutory power of
sale as indicated above. Any alleged exercise of the statutory power of sale
to Plaintiff was defective because a default notice and a valid acceleration
notice were never sent as required by paragraph 22 of the mortgage.

61. Pursuant to the terms of the mortgage and the statutory scheme,
Deutsche Bank was not contractually authorized to exercise the statutory
power of sale and foreclose on the Plaintiff's property at any time.

62. The actions of the Defendant constituted a breach of contract,
resulting in damages to the Plaintiff, who hired an attorney to commence this
case.

63.  Plaintiff’s mortgage loan account has been charged unreasonable fees
and expenses for this attempt to foreclose.

64. As aresult of the conduct of Deutsche Bank he has suffered emotional
damages for embarrassment and humiliation by the advertising of a
foreclosure of his home.

65. He has become nervous and anxious and has lost sleep worrying about
a foreclosure which should not take place.

66. He has received mail regarding this foreclosure, drawing his attention
and causing him to worry about this sale.

67. The conduct of the Defendant in not complying with the terms of the
mortgage and the provisions of R.I.G.L 34-27-3.1 and R.I.G.L. 34-27-4
were willful, wanton and reckless, warranting the imposition of punitive
damages.

10
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 12 of 62 PagelID #: 16
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

68. Plaintiff has incurred legal fees for the defense of this improper
foreclosure and for the prosecution of this action.

69. The Defendant has not engaged in good faith and dealing with the
Plaintiff contrary to the terms of the mortgage contract by scheduling this
sale.

70. The amount claimed for damages is less than $70,000.00.
WHEREFORE, Plaintiff demands the following relief:

a. Actual damages and punitive damages against Deutsche Bank
for failure to comply with the terms of the mortgage and for legal fees
and actual damages arising from the breach of contract and for failure
to comply with R.I.G.L. 34-27-3.1 and R.LG.L 34-27-4 in an
aggregate amount less than $70,000.00.

b. All other just and proper relief.

JUAN PIMENTEL
By his Attorney

May 16, 2019 /s/ John B. Ennis
JOHN B. ENNIS, ESQ. #2135
1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230
Jbelaw75@gmail.com

COUNT II

CLAIM FOR INJUNCTIVE RELIEF AND A
PRELIMINARY AND PERMANENT INJUNCTION

71. Paragraphs 1-70 are incorporated by reference.

72. Plaintiff will be irreparably harmed if Defendant’s improper exercise

11
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 13 of 62 PagelD #: 17
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

of the statutory power of sale without complying with the terms of the
mortgage is not voided and Defendant, Deutsche Bank is allowed to obtain
title to Plaintiff's home.

73. The failure of Deutsche Bank to comply with the terms of the
provisions of R.I.G.L 34-27-3.1, R..G.L 34-27-4and the terms of the
mortgage will render void any attempted foreclosure by Statutory Power
of Sale, without having the statutory power to do so and is a violation
of due process of law.

74. These facts demonstrate that Plaintiff has a substantial likelihood of
success. Likewise a foreclosure of the property by a party not entitled to
foreclose on the property will cause Plaintiff irreparable harm, which
hardship is greater than any hardship, which may be claimed by defendant.

75. Plaintiffs reside in the premises.

76. Such relief sought by Plaintiff will not disserve the public interest if
imposed.

77. Since there has been no compliance with the terms of the mortgage,
and the statutory requirements, any foreclosure will be void.

78. havea substantial likelihood of success in the pending action, would
otherwise suffer irreparable harm and can claim the greater hardship in the
absence of an order, which will not disserve the public interest if imposed.

79. The failure of the Defendant to comply with paragraph 22 of the
mortgage, renders void any attempt to commence the alleged foreclosure by
Statutory Power of Sale, without having the contractual or statutory ability.

80. The failure of the purported mortgagee to mail a Notice of
Foreclosure Counseling renders void any attempt to commence the alleged
foreclosure by Statutory Power of Sale, without having the contractual or
statutory ability to do so.

81. These facts demonstrate that Plaintiff has a substantial likelihood of
success.

12
a Gase 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 14 of 62 PagelD #: 18

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

82. Likewise a foreclosure of his property by a party not entitled to
foreclose on the property will cause him irreparable harm, which hardship is
greater than any hardship, which may be claimed by defendants.

83. Defendants can remedy this situation by mailing a paragraph 22 notice
which is compliant with the terms of the mortgage.

84. Deutsche Bank can remedy this situation by mailing a Notice of
Foreclosure Counseling indicating that Deutsche Bank is the mortgagee.

85. The clear language of the statute requires that any time there is a
different mortgagee that it must provide the homeowner a Notice of
Foreclosure Counseling forty five days prior to it mailing a Notice of Sale.

86. Plaintiff has incurred legal fees for the prosecution of this action.
WHEREFORE, Plaintiff demands that this Court:

a. Grant a Temporary Restraining Order Restraining and
Enjoining Grant a Preliminary Injunction Restraining and Enjoining Select
Portfolio Servicing, Inc., Deutsche Bank or any other entity acting on its
behalf from conducting, advertising, adjourning or continuing a foreclosure
sale at 158 Briggs Street, Providence, Rhode Island pending a hearing on a
Preliminary Injunction

b. Grant a Preliminary Injunction Restraining and Enjoining
Select Portfolio Servicing, Inc., Deutsche Bank or any other entity acting on
its behalf from conducting, advertising, adjourning or continuing a
foreclosure sale at 158 Briggs Street, Providence, Rhode Island pending a
hearing on a Permanent Injunction

& Grant a Permanent Injunction Restraining and Enjoining Select
Portfolio Servicing, Inc., Deutsche Bank or any other entity acting on its
behalf from conducting, advertising, adjourning or continuing a foreclosure
sale at 158 Briggs Street, Providence, Rhode Island until further Order of
this Court.

d. | Award the Plaintiff actual damages and compensatory damages
and legal fees and costs against the Defendant for scheduling a foreclosure

13
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 15 of 62 PagelD #: 19
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

without complying the terms of the mortgage and the statutory scheme of
the Rhode Island General Laws.

é: Grant all other just and proper relief.
JUAN PIMENTEL
By his Attorney
May 16, 2019 /s/ John B. Ennis

 

JOHN B. ENNIS, ESQ. #2135
1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230
Jbelaw75@gmail.com

COUNT III
VIOLATION OF R.IL.G.L 19-14.11-4
87. The allegations of paragraphs 1-86 are incorporated by reference.

88. SPS is a third party loan servicer subject to the provisions of R.I.G.L.
19-14,11-4.

89. This statute prohibits third party loan servicers from certain actions.
This statute prohibits the following actions:
§ 19-14.11-4. Prohibited acts and practices,

It is a violation of this chapter for a person to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or
mislead borrowers or lenders or to defraud any person.

(2) Engage in any unfair or deceptive practice toward any person.

(3) Obtain property by fraud or misrepresentation.

14
Behe HARE Gase 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 16 of 62 PagelD #: 20

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

(4) Use any unfair or unconscionable means in servicing a loan.

(5) Knowingly misapply or recklessly apply loan payments to the outstanding
balance of a loan.

(6) Knowingly misapply or recklessly apply payments to escrow accounts.

(7) Require the unnecessary forced placement of insurance when adequate
insurance is currently in place.

(8) Fail to provide loan payoff information within the time period set forth in
chapter 19.

(9) Charge excessive or unreasonable fees to provide loan payoff information.
(10) Fail to manage and maintain escrow accounts in accordance with § 19-9-2.

(11) Knowingly or recklessly provide inaccurate information to a credit bureau,
thereby harming a consumer's credit worthiness.

(12) Fail to report both the favorable and unfavorable payment history of the
consumer to a nationally recognized consumer credit bureau at least annually if
the servicer regularly reports information to a credit bureau.

(13) Collect private mortgage insurance beyond the date for which private
mortgage insurance is required.

(14) Knowingly or recklessly facilitate the illegal foreclosure of real property
collateral.

(15) Knowingly or recklessly facilitate the illegal repossession of chattel
collateral.

(16) Fail to respond to consumer complaints in a timely manner.

(17) Conduct any business covered by this chapter without holding a valid
license as required under this chapter, or assist, or aid and abet, any person in
the conduct of business under this chapter without a valid license as required
under this chapter.

(18) Fail to comply with any federal or state law, rule, or other legally binding
authority relating to the evaluation of loans for modification purposes or the
modification of loans.

15
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 17 of 62 PagelID #: 21
Case Number: KC-2019-0552

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

(19) Fail to comply with this chapter, or rules adopted under this chapter, or fail
to comply with any orders or directives from the director, or fail to comply with
any other state or federal law, including the regulations thereunder, applicable
to any business authorized or conducted under this chapter.

90. By its attempted exercise of the statutory power of sale as alleged, SPS
has violated the following provisions of this statute:

(2) Engage in any unfair or deceptive practice toward any person.
(3) Obtain property by fraud or misrepresentation.
(4) Use any unfair or unconscionable means in servicing a loan.

(14) Knowingly or recklessly facilitate the illegal foreclosure of real property
collateral.

91. The conduct of SPS violates the provisions of this statute and are
deemed by the State of Rhode Island to be illegal acts, which are prohibited the
State of Rhode Island.

92. These actions are unfair and deceptive and prohibited by law.

Wherefore Plaintiff demands judgment for actual damages, punitive
damages and legal fees, in an aggregate amount less than $70,000.00 reduced
by any damages received pursuant to Count IV for the actions of SPS which
violated the provisions of R.I.G.L 19-14.11-4 and to grant all other just and

proper relief.
JUAN PIMENTEL
By his Attorney
May 16, 2019 /s/ John B. Ennis

 

JOHN B. ENNIS, ESQ. #2135
1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230
Jbelaw75@gmail.com

16
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 18 of 62 PagelD #: 22
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

COUNT IV

VIOLATION OF THE RHODE ISLAND FAIR DEBT COLLECTION
PRACTICES ACT

93. Paragraphs 1-94 are incorporated by reference.

91. At the time that SPS obtained servicing rights of the Plaintiff's
mortgage, it claimed that the obligation of the Plaintiff was in default.

92. Defendant, SPS, is a “debt collector” as defined by the provisions of
R.LG.L. § 19-14.9-3 (““RIFDCPA”).

93. This Court has jurisdiction pursuant to the provisions of R.I.G.L. §
19-14,9-13.

94. The primary business of SPS is the collection of debts.

95. SPS since May 17, 2018 has committed several violations of the
RIFDCPA and is liable to the Plaintiff for compensatory damages, statutory
damages, and attorney fees and costs for violations.

96. SPS has used multiple unfair and unconscionable means to collect or
attempt to collect a debt against the Plaintiff.

97. SPS has violated the RIFDCPA by using false deceptive and
misleading representations or means in connection with the collection of this
alleged debt.

98. Specifically it stated that Deutsche Bank could exercise the statutory
power of sale on May 17, 2019.

99. SPS made false representations regarding the character, amount and
legal status of the debt.

100. In its letter dated December 21, 2018 it falsely stated that the

mortgage arrearage included fees and expenses of $2616.74 in an attempt to
collect a debt for Deutsche Bank.

17
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 19 of 62 PagelD #: 23
Case Number: KC-2019-0552
Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

101. In its letter dated December 21, 2018, in an attempt to collect a
debt for Deutsche Bank, it falsely stated that the mortgage arrearage was
$322,198.14.

101. In its letter dated December 21, 2018, in an attempt to collect a debt
for Deutsche Bank, it falsely stated any arrearage could only be cured by
paying in certified funds.

102. In its letter dated December 21, 2018, in an attempt to collect a debt
for Deutsche Bank, it deceptively omitted advising the Plaintiff that any
reinstatement of the mortgage loan could not occur less than five days before
the sale.

103. On or after May 17, 2018, SPS retained Harmons to collect an alleged
debt allegedly due to the entity on whose behalf SPS was collecting by
seeking to foreclose on Plaintiff's property.

104. SPS, through this law firm, made various false representations, which
were made regarding the character, amount and legal status of the Plaintiff’s
debt. These false assertions were made as follows:

a. It falsely stated on a number of occasions, after May 17,
2018 through its own documentation and that of its attorneys
the amount secured by the mortgage loan.

b. It has falsely stated the amount claimed to be due in past
due interest and charges, in every statement and document sent
to the Plaintiff since that date.

104. These statements were all false and were violations of R.I.G.L. § 19-
14.9-7 (b)(1) for the reasons as alleged previously in this complaint.

105. SPS claiming to act on behalf of the owner of the mortgage loan,
through its attorney, also violated the provisions of R.I.G.L. §19-14.9-7
(b)(e) by threatening to take an action that could not be legally taken,
namely that it could exercise the statutory power of sale and conduct a
foreclosure sale of the plaintiffs home.

106. After May 17, 2018 SPS, claiming to be acting on behalf of the
owner of the mortgage loan, through its attorney, made false statements that

18
eet Gase 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 20 of 62 PagelD #: 24

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

it had had to right to foreclose by sale under power of sale contained in the
mortgager for the failure to pay the principal and interest due under the
Promissory Note, payment of which was a condition of the mortgage,
despite the fact that he alleged trust did not exist under that name does not
own the Plaintiff's mortgage or promissory note.

107. Deutsche Bank could not take this action because there had never
been a valid default letter sent to Plaintiffs.

108. Each action of SPS described above constitutes a separate violation of
the RIFDCPA for which SPS is liable.

109. All the actions alleged in this complaint were designed to compel the
Plaintiff to pay monies to SPS, through its attorney, on behalf of the alleged
owner of the note and mortgage under the false threat of foreclosure of his
home unless he made such a payment to SPS, through its attorney on behalf
of the entity, which claimed to own the note.

110. The Plaintiff has incurred actual damages as a result of the violations
of the RIFDCPA:

a. Plaintiff has incurred costs for gasoline to visit his
attorneys on several occasions, driving to his attorney’s office
for round trips totaling more than 9.2 miles. The IRS standard
mileage allowance provides for .56 per mile.

b. Plaintiff, has used his cell phone to call and receive calls
from his attorney. These calls are charged to him pursuant to
his cell phone usage and monthly fees.

C. Plaintiff has used electricity to recharge his cell phone
for calls when he spoke with his attorney.

d. He has incurred attorney fees and costs for the
prosecution of the Superior Court action.

e. He has suffered emotional damages for embarrassment

and humiliation by the advertising of a foreclosure of his home
on several occasions.

19
vauannnnes &as¢ 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 21 of 62 PagelD #: 25

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

f. He has suffered emotional distress due to these actions.

g. His mortgage loan account has been charged
unreasonable fees and costs.

111. As aresult of the above described acts of SPS, it is liable to the
Plaintiff for actual damages, statutory damages, attorney’s fees and costs.

WHEREFORE, Plaintiff demands that Judgment be entered against
the Defendant SPS, for the following relief:

A. Judgment against SPS for actual damages, and statutory
damages of $1,000.00 for each violation of the RIFDCPA, with
said damages not to exceed $75,000.00 with a reduction of any
damages received pursuant to Count II.

B. Judgment against SPS for legal fees and costs for the
prosecution of this action.

C. For all other just and proper relief.

JUAN PIMENTEL
By his Attorney

May 16, 2019 /s/ John B, Ennis
JOHN B. ENNIS, ESQ. #2135
1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230
Jbelaw75@gmail.com

Plaintiff demands a Trial by Jury

20
Case Number: ABGo bed? CV 00289-JJM-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 22 of 62 PagelD #: 26

EXHIBIT A
e 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 23 of 62 PagelD #: 27

Cas
Case Number: KC-2019-0552

Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

warates arg

aK 7089PG0022

Alter Recording Returo To:

IMPAC FUNDING CORP. ATIN: DOC CONTROL
1401 DOVE STREET, SUITE 100

NEWPORT BACH, CALIFORNIA 92660-2491
Loan Number: 4503029118

 

{Spaco Above This Une Fo: R g Doral —-:
MORTGAGE
DEFINITIONS

Words used in multiple sertions of this document are defined below and other words are defined In Scetioos 3. 11,
13, 18, 2B and 25. Certala rules regarding the usage of werds used in this ducument are alse provided in Section 16,

(A) “Security (nxtrement” means this document, which & dated PEBRUARY 4, 2005 » tageiber
with al} Riders to this decumemt.
(8) “Borrewer* is JUAN R PIMENTEL,

Busvower Is the cvortgagor under this Security lasirsment.
(C) “Lender? is NOVELLE PINANCIAL SERVICES

Lendet ya ORLAWARE CORPORATION organtzed
aed exiting under the laws of DELAWARE

Leader's address 1s 1401 DOVE STREBT, NEWPORT BEACH, CALIFORNIA

92660-2431

Leader is the inorigeger under this Security Instrument.

. (0) "Note* mwans ihe promissory note signed by Borrewes and dad PEBRUARY 4, 2005

‘The Note stars that Borrower owes Lends TWO HUNDRED FIPTY-FIVE THOUSAND BIGHT
HUNDRED Firry ANC 00/100 Dollars (U.S. $255,950.00 }
plus hnerest. Borrower has promisnal toe pay ibis debt in regular Periodic Payments and to pay the debi tn full not ater
than MARCH 2, 2035

(6) "Peaperty® means the property thal is described below under the heading “Transfer of Rights in the Property.”
() “Laan” meens the debi evidenced by the Note, plus Interest, aay prepayment charges and late clarges due under
the Nate, and al} sums dee vader dils Security Siesrument, plus Interest.

iG) "Riders" means alt Riders to this Security Instrument dist are execuied by Borrower, The following Riders ore
to bo executed by Borrower [check bux ab applicable):

 

GO Adjustable Ram Rider () Condomlaiam Riser (} Second Hou: Rider
(2) Balloon Rider () Pinned Ustt Development Rider (7) Orhests) Ispecify)
{-4 Faroily Rider (C2) Biweokly Paymenr Rider
RHODE iSLAND..Singia Family-fannia Moc reddie Mac DRM rae DocMonin Giyering 200-449-1582
fom 1080 V0 in VW vor ane Pego | ww. doonagc. com

sk KP.

\
Sane Morne Case t.te-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 24 of 62 PagelD #: 28

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

bk 7089Ps0023

G4) “Appioable Law* means ail controlling applicable Federal, sate and local statutes, regulatians. ordinsnces and
sdminiswalive rules end arders (that have the effect of baw) as well as all applicable final. non-sppealable judicial
apiatoas.

Q) "Community Assoctation Dues, Fors, and Asseasmenta* means atl dues, fees, assesemens ant other charges
that are Impose on Borrower or the Property by & condominium association, homeuwners association or stmiler
organizstion,

GJ) “Etecironio Fuads Transfer® means eny tronpfer of funds, other than  raasaction orlutusted by chock, draft,
ar shrailar payer Instrument, which is tnitiated through an electronic terminal, telephonic Instsument, computer, or
magnet tone so as tu urder, iosiniel, of anthorize 2 Ananctal insittuitan to debit or credit an sccuunl. Sack wesm
fachedes, bur ts nat Himiied tn, potet-of-sale Irsasfers, auimmsiod (eller machine wensactions, icansfers initlaied by
telephone, wire transfern, and uvtomaied ¢leeringhonse wansfers.

{K) “Escrow lems" moans these Hems that are described in Section 3.

{L) “Miscollancous Proceeds” means any compensation, selilemeni, award of damages, or proceeds paid by any
third party {ather than insurance proceeds paid under the coverages described in Section 5) far: () damage to, or
cudtrnction of, the Property; (1) condemnation ar other whing of all of any part of the Property; (il) cunveyanve ia
lien of candemnatton; of {iv} misrepresentatlons of, ar omissions as to, ihe value and/or conditton af the Property.
{M) “Morigage fasurance™ moans insurance protecting Lander apaiuat the sonpaymest of, ar default on, the Loan.
(N} "Poriadic Poyment” manna the regularly scheduled ainount due for (i) principal and Interest ander the Note,
plus (i) any amioums under Section 3 of this Securty: tostsument.

(Q) “RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) und is Roplementing
regulation, Regulation X (24 C.F.R. Part 3500), as shey might be amended from time fo time, of amy additions) or
successor begisiation or reguistlan that governs the seme subject matier. As used in this Security lmstrement,
“RESPA" tefers to all requirements and cestriciians thet are imposed in regard to a "federally reloied moztgage loan”
even if the Loan does vol qualify as a “lederaily related morgage loan” under RESPA.

(P} “Successor in Interest of Borrower” means say party that hos taken title to the Property, whether of noi thar
party hax assuced Borrower's obligations under the Nate and/or this Security Instcument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security lastrumoat secures te Leader: (1) the repayment of the Loan, and al) castewals, extensions and
modifications of the Note: aad (if) ihe performance of Barrnwer’s covenonis tnd agreemonts under this Security
lnsiramem aad the Note. Far this purpose, Borrower docs hereby marigage, grant and couvey to Lender, with
Mortgage Covenants upon the Statutory Condition and with the Stesutosy Poser of Sale, the following described
property tocated in the
COUNTY of PROVIDENCE
(Type of Ree aeding Jertusictins} [Nese of Recording farisdictian}

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HOREOP AS EXHISIT "A.
A.P.N. @: AP 54 LOY 23

which currently has ths address of 156 - 160 BRIGGS STREET

 

{Strees}
PROVIDENCE . Rhode tslund = 02905 {"Propecty Address ’}:
ty} Rip Cede!
RHGOL BLAND. . 5c Family -Foone MeedPradtie Mac UNIFORM INS TRUACENT Doc Mage berms 600-090-1567
fone $06 Voi foo 02), ida ca age 2 of wv wart JOCTRAGIC COM

a xA.f
Case Number: Case1.19-cv-00289-JJ M-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 25 of 62 PagelD #: 29

BK 7089PG0024

TOGETHER WITH all the improvements now or hereeher erected on the groperty, and all easements,
appurtimances, and fixtures now or hereafter a part of the property. All reglacements. and additions shafl alsa be
covered by this Securky Instrement. All of the foregalng is rufereed to in this Security Insirument as the “Property.”

BORROWER COVENANTS thal Borrower ts lowfwily selsed of the estate bereby conveyai and has the right
to morgage, grent and canycy the Penperty and that the Property Is unencumbored, except for encumbronces of
record. Borrower worsants and will defend genern}ty the tile to the Property ageinal aff clairos and demauds, subject

fo any encumiraeces of record.

THIS SECURITY INSTRUMENT combines uniform covensats for actions) use ond ton-uniform rovenaats with
limited vartaiions by jurisdiction (0 constitute 2 uniform security Instrument covering road property.

UNIFORM COVENANTS. Bosrowes and Leader covenant and ageer as fellows:

1. Payment of Principal, Interest, Ercrow items, Prepayment Charges, sad Lats Chas ges. Borrower shalt
pay when due ihe principal of, and interest on, the delx evidenced by tie Note and apy prepayment chacges aad fac
charges due under the Nowe. Borrower shall also pay funds for Pacrow Hens parsuant wo Section 3. Payments due
under che Note and thle Security (narvenent shall be mads la U.S. currency. However, if any check or other
inscrument recetved by Leader at payment under the Nove or this Security Instrument is ceturued io Lender unpeld,
Lander may require thal any or all subsequent payments due uader the Note and this Security Jastcument bo made in
ane oc mare of the fcHowing Farms, es selected by Leader; {a} caste: 4) moany order: (c} cestified check, bank
check, weasurer’s check of cashier's check, provided any tuch check Is drawn upou an iositution whase depasks are
husaced by a federal agency, instrumentality, or enilly; or () Electraate Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note ar at suck other
focatlon a9 may be designated by Lender in accaniance with ihe notice provisions bs Section 15. Lender may retum
auy paytnent or partis! payment if the payment or partial payawats arn irauffcient to bring the Loan current. Lender
may accept any payment o7 partial paymeat insufficieat io bring the Loan currant, without waiver of aay rights
hereunder a prejudice to kis rights (6 refuse such payment or pardal payments in the future, thei Lender ds fot
obligated w apply such payments af the Hme such payments ore accepied, If each Periodic Payment is applied os of
lis scheduled due dete, then Lender reed not pay interest ou vnapplied Juntls. Lender may hold such unapplicd fords
until Borrower makes payment 10 bring (he Loan current. If Boccower dues nat do so within a reasonable period of
limo, Lender shall either apply such funds ar retum them i Bacrower, if net opptied earlier, such funds wilt be
apolied (a tbe outstanding principal balance under the Note inmmediotely pelne 10 foreclosure. Neo offset or claim
which Borrower might have now of in the futures opatast Leniler shall relieve Borrower ftom making paymenis due
under the Note and Uns Socerity Inswumest or performing she covenants and agreements secored by ihis Security

{agtrument.

2. Application of Payments or Proceeds. Excopt as atherwise described In this Seciton 2. all paymenis
socepted snd applied by Lender shall be applied te the following usder of priority: {a) Intecest due under the Note,
{b) principal duc under the Note: () amtounts due snder Sectlon 3. Such payments shall be applied & each Portudic
Paymwat in the order in which It became due, Any remalning anpunts shall be applied Myst to late charges. second
to any Olber amounts due under this Security Instrument, and then to retiuce the principal balance of the Note.

H Leader receives & payment fram Dorrower for 6 delinquent Pericdir Payment which inciudes 2 sufficient
amount to pay any late charge due, the payment may be applied t the delinquent paymunt and the fete charge. Sf
more than ose Peclodte Payment is outslending, Lender muy apply uny paywseat recetred from Rarrower tv the
repayron of the Perlodic Payments if, and te the extent that, each paynienl can de pald in full, To the eatent that
any excess exists afler the payment (s applied to the fall payment of one or more Perladic Payments, sach excess Way
be oppilled to any late charges due. Voluruary prepaymends shall be applied first to uny prepayment charges and then

as described to the Note.

Any applteation af payments, insurance proceeds, or Misectizncous Proceeds to principal due unter the Nate
shall not extend of postpone the due date, of changa the amount. of the Perladic Paymenis.

3. Funds for Saorew ltams. Borrower shall pay fo Lender on the day Periodic Payments arc due ender the
Nate, ond the Note fs paid in Mal, 9 sumo {ibe “Furcds"} to provide fur payment of amounts due for: (a) lexes ond
assessments and erher Hams whieh can adsin priority over this Security tnunement a9 a fle or encumbrance on the

 

OS LANG Sinpic Fara -f onnia Malt rodde Mac UNRFGRAS INSTRUMENT Bachtegic kame 650409 Lee
Fars vay : begs 4 of 12 Wert COED INE. CORE

Fern 3040 4/09 (rev. $1403}

DetEAS woe,

SRP

 

 
Case 1:19-cv-00289-JJM-PAS

Case Number: KC-2019-0552

Filed. in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

PI kenga ener nt

708 9PG0025

Proprety; (b) leasthold payments or ground nents on the Property, if any; (c) premiums for aoy and alll Insemace
required by Lender under Section 8; end (d) Mortgagt Insurance premiums, JF aay, ox aay sums payatite by Barsowor
to Lender in lieu of the payment of Mortgage Ineurance premiums in accordance with she provisions af Seciton 10.
These Items are calind “Exerow ftems." At orfylnatton or at any tle during the tenn of the Leas, Lender may require
the! Community Aysoctotion Dues, Foes, and Assessments, Ifany, be escrowed by Borrower, and such duos, fees and
aseessrnents shalt be an Escrow item, Borrower shall grompily fornisti to Leader al! nouces af amounts 16 be paid
andes this Section. Bartower shell pay Lender tho Funds fur Escrow lems unless Lender walves Borrower's
obligation to pay the Funds for eny or all Escrow frems. Lender may walve Borrower's oblignitun ta pay to Lenter
Funds for uny or ali Uscrow Hems af any time. Any such waiver may only be in wrttiag. In the event of such watver,
Borrower shall pay directly, whea and whore payable. ihe amounts due for any Escrow Lents for which payment of
Funds has beaa welved by Lender and, if Leader requires, shall Suroish io Lender receipis evidencing such payment
within such time period as Lendet inay requir. Borrower's obligaiton to make such payiwends and to provide receipts
shalt for all purposes he deemed to be 4 covenant and ageecinint contatacd a this Security {astrument. as the phrase
“covenant and agreement” is used (n Section 5. if Borrawer js obligated to pay Escrow items directly, pursuant to
aweiver, aad Borrower fails to pay the amount due for aa Esctow hem, Londer may exorcise bs rights ander Sentton
9 ond pay such amount and Borrower shall then be obligaied enter Sectian 0 to cepsy to Lender any sach amount.
Lender may vevoke the walyer ss to any or all scrow items af any time by a notice given In sccordance with Section
13 and, upon such revocation, Borvower shall pay fo Lender all Funds, and in such pmounts, tha! are then required
under this Section 3.

Lender rosy, at any done, collsel snd bold Funds in a8 amoent {a} sufficient to permit Lender io apply the Funds
at the tee specified under RESPA, and (%) not to excacd the maximum amount 2 loader can require under RESPA.
Lender shail esttmate the arnauni of Puntls dee ou the basis of current deta aad reascinable estioaies of expenditures
af future Eecrow ems or otherwise In accordance with Appileabie Law,

The Funds shat! be held in an tastitution whose deposits are insured by a federal agency, lnsirumentality. or
onilty (Including Lender, if Lender bs va Inaktutlan whose deposits are so tasered} oc ia any Federat Home Loon
Bank. Londer shall apply the Punds to pay the Escrow Nema no later ihan the cme specified wader RESPA. Lender
shall net charge Borrower for kolding end applying the Funds, annually analyzing the sscrow accent, er verifying
the Esctow iieaus, untess Lender pays Borrower interus! on the Funds aed Applicable Law permits Leader io make
such a charge. Uniens an agreemenl is made in writing or Applicable Low requires laterest Io Gc paid on the Funeds,
Lender shall nel be required {0 pay Barrower any tnterest ur earnings on the Puads. Borrower and Lender can agree
In verliingt, however, chet terest shell be paid on ihe Funds. Lenser shall give to Bartowrer, witout charge, a2
annual accounting of ihe Furs 8 requiced by RESPA.

Hf there 3 a surplus of Punds held In escrow, as defined under RESPA, Lander shell sccourt to Borrower fas
the excess funds in axcordanca with RESPA, if there fs a shonege of Funds held In cxcrow, as defined under RESPA.
Lender shall notlfy Borrower as required by RESPA. and Dorrawer shall pay to Lender the mtaual necessary to make
up the shortage In accordance with RESPA, bat in no more itan 12 monthly paymonts. if there ts a deflelency uf
Funds held in escrow, as defined under RASPA, Lender shall notify Borrawer ay sequired by RESPA, and Borrower
shafl pay to Lender the amount necessary ta make op the deficiency in eceordance with RESTA, but In no more tha
12 monthly payments. E

Upon payment fq fll of all soms secured by this Security Instrument, Lerier shall prompily refund to Borcower
any Funds held by Lender.

4. Charges; Liens, Borrower shall pay all (axes, assessments, charges, fines, and Intposttinns anributable to
tha Property which can aftain potostiy over this Socurty Instrument, leasehold payrwents oF ground reals on the
Property, If any, and Community Association Dues, Fees, and Assessments, (any. To dbo sxtent tha} these Items
are Escrow items, Borcower shall pay them tv the manner provided in Scctiva 3.

Borrower shall promptly discharge any len which has priority aver this Securlty Instnumem ealess Bocrawer:
(a) agrees in wrillag w the payment of the obligation secured by the lien ins manaes acceptable to Lender, tad oaly
so tong ws Horruwer Is performing such agreement; (b} contests Ge lien In good Caith by, or defends egainss
enforcement of the Slen in, iegat proceedings which ia Lendes’s opinton operate i prevent the enforcement of the lien
while those praccodings are pending, bus only aati! such proceedings are concluded; of (c) secures from the holder
of the lien an agreement satisfactory ta Lender subordinating the lien lo this Security festrunsent. If Lender
dewsmines that any part of the Property ts sabject ta 9 Hen which can atiain priory over this Secerly Insirament,

 

BRODE ISLAND--Singin Femby-fannis ManFreddie Mag Unf GRM INSTRUMENT Docklagic Giucens 690-049-130
Form JO40 W0) tan oa) i Page 4 of 12 werw, docmagic, con

ers

Document 1-1 Filed 05/21/19 Page 26 of 62 PagelD #: 30
Anoadanibon CASS 4abe-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 27 of 62 PagelD #: 31

Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T. rs 4

oe

*

PK 708 9PC0026

Lendor inty give Borrower # notce identifying the Hen. Within 10 days of the data on vcbich that aolive Ia givers.
Borrower shall satisfy the Hen of take one or more of the actions set forth above in this Section 4.

Leader may sequire Borrower ts pay 9 one-fime charge for a real exate tax verification and/or raporting service
used by Leader in connection with this Loan,

5. Property Insurance, Bosrower chall keep de Improvements row existing of herealler erected ov the
Property insured against toss by fire, hazards Included withia the term “extended coverage,” and any athor hazards
including, but aot Hnilted tu, earttxpuskes and floods, for which Lendce requires insurance. This Insurance shall be
maiaained in ihe smeunts Gncluding deductible tevels) and for the perigds ther Lender requires. What Lender
requires pursuant to the praceding seaiences can change during the term of the Lean. The insurance carrier provitling
the tnswrance shall be chosen by Barrower subject to Lender's tight to disapygtrave Barvawer's choice, which right shall
not be exercised unreasonably, Lender may require Bovrower io yay, In conrociion with shis Loan, either: {a) 2 one-
Ume charge for Nood zone deerminatien, certification and iracking services: or (b) 2 one-time charge for food rane
dctermlastion and certification services and subsoquent charges each time senwppings ar sinalar changes occur which
reasenably might affect such determinaiton or certification. Borrower shail also be responsible for ihe payment af
any foes Imposed by the Federal Emergeacy Management Agency tn connection with the coviow of any fvod zone
Geterminaitan resulting from ad obfectian by Borrower.

If Borrower fails to motruain any of the coverages desertbed above, Lundor may abteld insurance coverage, at
Lender's option and Sorrower’s expense. Lender as urder au obligation i purchase any paricufar type or amount
of covecage. Therefore, such coverage shall cover Lender, bel might or might not protect Borrower, Borrower's
equity in the Property, or the contents of ihe Property, agotnst any risk, hazard or Hability and might provide greater
or besser coverage than was previously tn elfect, Borrower acknowledges that the cost of the insurance coverage to
abtained might significeally exceed the cosi of insurance ita: Borrower could have obtaiaed. Aay snsounts disbursed
by Lender under this Section § shat! beceme additional debe of Borrower secured by this Security Instrument. These
amounts shall bear Interast 3} the Note raic fra the dale of disbursement and shall be payable, with such Lnerest,
upon notice from Lender to Borrower requenting payment.

Ail Insorance polictes required by Lenier and renewals of such policies shal} be subject 12 Lendee’s right to
disapprove such pafiries, shall include @ standard mortgage clause, and shall name Lender as morigagee und/or as an
additional toss gayee. Lender stall have the right to hold the polices and renewal cectifientas. If Lender requires,
Borrower shelf pronspily give to Lender aff receipts of paid premiums and renewal notices. If Borrower obteins any
form af Insurance coverege, not otkorwise required by Lowder, fur damage to. or destruciiun of, the Property, such
policy shall includs a sgndgrd mortgage clause and shall name Leader a3 morigaget and/or as en additional loss
payen.
fa she avent of tosy, Borrower shall give prompt autice to the insurance cartier and Lender. Lender may make
prool of toss if not meds prompity by Borrower. Unters Lender and Borrower otherwise agtes in writing, any
imsurance proceeds, whether ar not the underlying Insurance was required by Leader, shall be applied to restoration
ar repair of the Property, tf Se restoration or repair fs economically feasible and Leader's security is aot lessened,
Doeing such repair ned restoration goried, Lender shall have the right to hold such Insurance proceeds antl] Lender
has had an opportualty so inspect such F y fo easure the work bos Been compteted to Leniter’s asiisfection.
provided that such (uspeeiton shall. be undertaken promotly. Lender may disdarse proceeds for the copalrs and
restoring {na stagie paysuent or jn a series of progress paymenis a5 the work is catwpieted. Unless an agreeinent
is mado In writing or Appticable Law requires interest to be paid on such iasurance proceeds, Lomder yhall aot he
required to pay Botrower any interest ox cormings an such proceeds. Fees fur public adjusters, or other third parties,
retained by Bocrowert shall not be paid ovi of the insurance proceeds and shall be (he sale obligation af Borrower.
if the restoration gr repair is wot acanomically feasible or Lender's security wanld be lessened. the Insurance proceeds
shail be applied to the sums secured by this Security Instrumeni, whether or not thes due, with Or excess, if any, paid
to Borrower, Such insurance proceeds shall be applied fn the onder provided for i Section 2.

if Borrower shandons the Property, Lender may file, segodate and settle sny avaliable inuwance claim and
rotated matiers. If Borrywer does nat respond within 20 days (0 & aotlee from [ander that ihe insurance cacrier has
offered to seitie 2 claim, thea Lender may negottate sid setie the claiw. The 30-day period will begin when the
notica fs given. $a either event, or if Londec acquires the Proposty under Sectlon 22 or otherwise, farsower hereby
assigos to Lender {a} Barrawer's rights 10 say insurance proceeds in an amaouni not to exceed ihe sesgumts unpaid
under the Note or this Security Instrument, aad (6) any othor of Borrower's rights (oches than the right fo any refusd

 

iSLAND Wiily-facmle inal eddie Mac UNFORS INSTRUMENT «ss cage GAunune rooder.t307
Poor soso 11 re fear : “pags Sof 12 wey. Soom one com

AHS reg

oRP
Case 1:19-cv-00289-JJM-PAS
Case Number: KC-2019-0552

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 28 of 62 PagelD #: 32

BK 7089PC0027

of uagarned preusuins pald by Borcowee} under all \asurasce policies covering the Property. tasafar ag such rights
are appticalile 10 the cowerage of the Property. Lender may use the insurance proceeds either 10 repair of cesiare the
Property or to pay amounis unpaid under the Note or this Security fastrumont, whether or not then due.

& Occupancy. Borrower shall occupy. establish, and use ihe Property as Borrower's pelocipal residence
within 80 days after the aareutinn of this Secvelty Ensteuenent and thal continue to occupy the Property as Doernwer's
principal residence for ot teas one year after the dare of occupancy, untexs Lender otherwise agrees in writing. which
consent shall not be unreasonably withheld, ur unless extenuating drcuinstonces exiss which are heyoud Borrower's

contral.

7, Preservation, Malatenance and Protection of the Property, Inspections. Burrowes yhall not desiroy,
dsmage or impale the Property, allow the Property w deterforate or cneants wasie.un the Property, Whether or not
Borrewer ts residing in the Property, Borrower shall caaintsin the Property in orfer ta prevent the Property from
Ueterloraling or decreasing in valve due to lis condiilan. Unless it is determined pursuant to Section § that repair or
reatoration Is Hot ecanemleslty fessidte, Borrower shall prampily repatt de Property i damaged to avold herther
detertoratlan or damage, Hf lnvucance or condenuiation proceeds are paid in connection with damage to. er the teking
of, the Progeriy, Borrower shall be rexponuble fur repairing or restoring the Property onty M Lencter has released
proceeds for such purposes. Leader may disburre proceeds for the copaies sad restoration Jn a singte payment oF in
a series of progress payments as the work is completed. f the insurance oc conlemuation groceeds are noi sufficient
te repatr of PeMere the Property, Forrawer ts not relleved of Borrower's obligation fur the completion of such repoir

or restoraiian.

Lande or Its ugeol may make reasonable exules upon and inspecdons of the Property. LPR has roasnneble cause,
Leader may inspect the interior of the ieuprovements on the Propecty,, Lender shall give Roreower nollce at the tlme
of of prior to such an interior tnspectton specifying such reasonable cause.

& Borrower's Loan Application. Borrower shail be in default if, daring ihe Loan applicattys process,
Borrower or any persons or eathtins acting a the direction of Sercower of with Borruwer's knowledge or consent pave
matesially false, misleading, ot Inaccurate information or stalsments t Lender {or failed to provide Louder wih
imeteriel information) in connection with the Loan. Material cepreseniations Inclade, bul are wot limited 10,
rvepreseniations conceming Borrawer’s occupaccy of the Property 9s Borrower's incipal resktence. ;

9. Protectlow of Lender's Intereat in the Sroperty and Rights Under this Security Insteumont, WH ty)
Borrower falls to perform the covenants end agreements contatned In his Security Insteument, (2) there ia a legal
proceeding diat might significuntly affect Londec's Inierest In the Property and/ar rights uader this Security Inserument
(euch ax a proceeding in bunkrupicy, probste, for condemnation or forfeitere, for enforcement of z Hen which may
attain priority over this Security lostrument ar in enforce laws or rogutations}. or (c} Borrower tus shandosed the
Property, thes Lender may do and psy for whatever is reasonable of appropriate te protect Lender's tatecest in ihe
Property and rights andes this Security instrument, including protecting ander aysesstng tho value of the Property,
snd securing and/or repairing the Property. Leader's xctlons can incieds, but ave not limited w: (a) paying any sums
secured try a Nea which bas prtority over Uus Security Inxtrument; (>) appeariog in cost; and (c} paying reasonable
attorneys’ fees Up protect Its interest in (he Property and/or tights ander this Security Lnsirumeal, intluding lis secared
position in a hauksuptcy proceeding. Secuting the Property fuchudes, out |s not Minted to, entering the Peoperty to
make repairs, change locks, replace ar boacd up iloors usd windows, drain water frum pipes, ehminste butbting of
olker cade violations or dangerous conditions, and have uttties med un os off. Akboiugh Lender moy take selon
wader this Secttan 9, Lander dacs nai have to do $0 and fs not under any duly or obligniian to do so. Ht is agreed that
Lendet incurs 0 Hiadliliy for at taking any or all ecttum authorized under this Section 9.

Arg sinaunts disburted by Leader under this Sectlow 9 shall become addittonat debt of Borrower secured by thls
Security Instrument. These emouns shall bezs Interest st the Note rate fram che date of disbursement and shall be
payable, with such Imerest, upon notice from Lender in Barrower requesting payment.

If this Securtty Instrument (s on a leasehold, Borrower shall comply with aif the provisions af the lense. ff
Borrower acquites fee tile te the Property, the leaschold and the fee tite shall cot mierge untess Lender agrees to the

merger in writtag.
10, Mortgage In:

If Lendet required Mortgage | casa conditon pf mudung the Loan, Borrower

ESSE

shall pay the peestitems required fo aizintaln ine Morigage insuyance in effect. 1. for any reason, (he Mosigage
Insurance coverage sequined hy Lender ceases tn be avallable fram the morigage insurer thal prevtvesly provides) such
lasurance and Borrower was required to make separately destyueted paymens taward the preodosms bur Morigags

 

RHODE [SLAND~-Siagio F ~F noe Manfredo Maz UNI ORM INSTRUMENT DucMygic Cueroa 4046-1382
farm 3040 101 a 1402) Pegs 6 of TE ert

IRKATE ag

Www. Pecans. COM

SAA

 

 
Case 1:19-cv-00289-JJM-PAS

Case Number: KC-2019-0552

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Raat ty

K7089P60029

Insurance, Borrower shall pay the premiuras required to abtein coversze substantially equivalent to the Morigage
lnsusaace previously in effect, st a cost substanustly eyyivalem i the cost to Borrower of the Mongage Insurance
previously tn effect, fram so attecnste morigaye Insurer velected by Leader. Uf subsiuntially equivalent Mortgage
Insurance coverage is nat available, Borrower shal) contldue to pay (0 Lender the smsount of the separately designated
payments thal were due whea the insurance caverage ceased to be fn effect. Lender will accept, ose and retain these
payments as a non-refundable toss reserve In tleu of Mostgnge Insurance. Such toss rcaccve vial! be non-refundable,
aurwlihsrartding dee fact that the Loan ts ultimately paid in (ull. sud Lender stall not be required to pay Borrower any
Imeres! OF earnings on such loss ceserve. Leader cen uo longer require lnss ceserve payments Hf Mortgagn lasurasce
coverage (in the amount aad for the peciod that Lender requires) provided by an faserer selected by Leader again
becomes available, is obtained, and Leader requires Mparetely designated poyments toward the peraniums for
Marigage Insuronee, If Lender required Murigage Insurance as u condiddan of making the Loan and Borcuwer was
required to make separately designated payments wward the peeatiusas for Morigsye Insurance, Butrower shall pay
the premiums required to matetaln Mongage Insurance fn oflect, or te poovide 2 non-refundable loss resceve. until
Leader's requirement for Mongage Insursace ends in aceardence with any weilten agreement belwoen Bureower aud
Leader providing for such 1 lon Of until termination ix required hy Applicabte Law, Nothing in this Secttyn
+0 affecis Borrower's obligation to pay interest at the nae provided in the Note.

Morigage lasurance reimburses Lender (or any entity that purchases the Note) fos cestain fosons if may incur
if Borrower docs not mpay the Loan as agreed, Borrower Is not a pacty to the Mortgage Insurance.

Mortgage Insurers evaluate their tol risk cn all such insurance in force from tne to fime, and may enter ota
agreements with other parties that share or modify their risk, or redace lasses. ‘These agreements ere an terms aud
conditfons that are satisfuctary ta the mortgage insurer and the other party for parties) tu these egreements. These
agreements may require Ute mortgage insurer is mahe payments using any source of funds Ghat the Rlorigape Insurer
may have available (which muy lnctide fonds obtained from Morignge Insurance premiums).

As a result of these agiwements. Lender, any purchaser of the Nole, another insurer, soy teiniurer, any other
enilty, of any alfitiere of any of the foreguing. muy receive Girectly or tidirectty) amounts that derive front (or might
be chasacterized a5} 9 portton of Borrower's payments for Mortgage Insurance, In exchange for sharing oF modifying
the morigage losurer's risk, or reducing losses. If such agreement provides that an affiiiate of Lender takes @ shate
of the insarer's risk tn exchenge for 8 shore of the premiums pskl to the Insurer, the arrangement (3 olten termed
“caplive colnseramee." Further:

{a) Any such wgrcenenty will aot affect the amounts that Harrower hes aproud to pay for Mortyaye
Insurance, of any other terms of ths Loan, Suoh agreements will nos incresse the aracunt Borrower wit owe
for Mortgage Insurance, and they will not entitle Borrower in any refond.

{B) Any such agyeements will aot offect the rights Borrower has - if any - with respect co the Morignge
insurance under the Homeowners Pratection Act of 1998 or ony other faw. These rights aay include the right
to receive certain dizelosures, to requatt ond obteln exncelfation of the Mortgage Insursnce, to have the
Morigage Insurance terminsted autumsticalfy, aqu/ar to teecive a tefend of any Mortgage Insurance premiums
thot were uncarnad al the time of such cancellstion or termination,

1], Assignment of Misceflancous Proceeds; Forfolture. AH Miscelfuneous Proceeds are hereby assigecd tu
and shall be paid to Lender. ;

if the Property ts demeged, such Miscetlaneaus Proceeds shell be applied tn evstorallea or repair of the Property.
if ho restoration or repalr is ecungmtcalty feasible and Lender's securhy Js sot lessened. During such cepalr and
restoration purtod, Lender shall have the right (o hold such Miscellascous Pracerds unt Lender hax hed an
Opporteaity to inspect such Property io ensure the work has been completed to Lender's satisfaction, provided tha!
such inspection shall be undertaken promptly. Linder may pay for the cepaiss and restoration ina single disbursement
or ina series of progress payments ax the work ls completed. Ualess an agreement is made in writing or Appiicabie
Law requires (nierest to be pid on such bfiscellanecus Proceeds, Lender shai not be required io pay Borrower any
interest of earnings on such Miscellaneous Proceeds. if the restacation or repoir is nat econsinically feesibie ot
Lender's security would he lessened, cha Miscellaneous Procends shall be spplied to the sams secarad try this Srcurity
Inateument, whother ar not then due, with the excess, if any, pald to Borrower. Such Miscellanvous Proceeds shall
be epplied in the order provided for in Seetlon 2.

 

 

RNODE ISLAND-Singin Femily -Fenalo MaciFroddic Mac UNIFORM INSTRLAMENT Docktagis raammas $99-¢09-1387
Form 3080 wan fae tion = Page ? of 12 ww. doomagic.com

Document 1-1 Filed 05/21/19 Page 29 of 62 PagelD #: 33
es nce: Cas Ca dubs CV-00289-JJIM-PAS Document 1-1 Filed 05/21/19 Page 30 of 62 PagelD #: 34

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

&7089PG0G29

In the event of b total taking. destrsetion, nr Joss in value of the Property, the Miscellaneous Proceeds shall be
aene te the sums secured by this Securhy Insirusient. whether of oot then deo, with dhe excess. if any. paid in

rower.

In che evel of a partial taking, destruction, of loss in valye of the Praperty ln which the fais maskel value of
tho Property immediately before the partial inking, destruction, or lnas ta value is equal to or greater than the amount
of the sums secured by this Sheusily Instrument immediately before the partial aking. desiruetion, or Joss in vatea,
cates Borrawer and Lender otherwise agres tn weitiag, the sams secured by this Security Instrument shall be reduced
by the emount of the Miscellaneous Proceeds multiplied by the following fraction: {a} the (otal amnunt of the sums
securcd Impmidiately before the posttal inking. destruction, oF loss in value divided by tb) die fate market value of the
Property Inemedintely before the partial aking, destruction, oc lass in value. Any bolance shaif be paid to Borrower.

In the event af a partlel taking. destruction, of lass la valeo of the Property in which the fair markot valve of
the Property lmmediately before the partial aking, desisuction, er loss in value Is fess than the amount of the sums
secured Immediately before the partial inking, destructiun, or lass in vate, unless Borrower and Lender otherwise
agrer fo writing, the Miscellancous Proceeds shalt be apatled to the sums secured by this Securtiy Inttrument whether
of not the mints are fhen due.

ifthe Property fs abandoned by Borrower, or if, alter notice by Lender ta Burrower that the Opposing Pasty (as
defined it the next sentence) offers to make on award (0 sottte a claim for damages, Borrower falls te respond to
Lender within 30 days after the date the satioe is given, Lender 1s authorlued to collect and apply the Misceflaneous
Proceais elther ta resioratien or repair of the Property or to the sums secured by this Security Insirument, whether
or aol then dus. “Oppusing Panty” means the third party that owes Barrower Miscellancous Proceeds or the pasty
agates! whom Roxrower has a right of sction tn regard t0 Misceilancnus Proceeds,

Borrower shall be in default If say action of proceeding, whither civil or cruninal. is beaen that, bs Lender's
judgusent, could result In forfeiture of ihe Propeety o¢ other materiel impoirment of Lender's interest in the Property
or rights wader this Security Instrument. Borrower can cute such o default and, Waccelermion has ecencred, retestate
$s provided In Sectlun 19, hy causing the aetlen or proceeding io he dismissed wih a ruling that, in Lender's
fudgmeal, prechises fortglture of the Poapery or other matestal (mpatreneat of Lender's interest ia the Property or
rights umber thts Securify foxinemom. The procoeds of any award or claim for damages that sve atiributable io she
inipairmeant of Leader's interest tn the Property are hereiny assigeed und shali de pald io Lender.

All Miscellaneous Procteds that are net applied to cestoration or repair of the Property shall be applied in ue
order provided far in Section Z.

42. Borrower Not Reloased; Porbearanta By Lender Not a Waiver. Extension of the Hoe for payntent of
modification ef aazotilratios of the suse secured by thls Security lnstrument granted by Lender to Borrower or any
Successor fn interest of Borrower shatt not eperatc tp sclease tho Mability of Borrower of any Sucyessors in Interest
of Borrower. Lender shall pot be required to commence proceedings again any Successor tn latecest af Borrower
of te refuse to extend Ue for payment or otherwise modify amortization of the sums secored by dils Security
Snstrement by reason of any dewand made by the original Borcower or any Successors in Interest of Mosrower, Any
forbearance by Lender in exercising any right or remedy including. without limitation, Lemior's acceptance of
paysvents from Wird persens, onthies or Svecassors In Interest of Borrewer or in amounts less than the omount then
dus, shall not be a waiver of or proclude the exercise of any right or remedy.

13. Joint and Several Liatifity; Co-signors; Successors and Assigns Bound. Bozrower covenanis oad agrees
that Borrower's abligetions and labliity shall be joint and several. However, any Borrower who co-signs this Security
Inotrument teat does nal execuic the Note {e “co-stgner’): {3} Is co-signing this Security Instrument only @ mortgage,
grant ead convey the co-signer's Interest In the Property onder the cerns of this Security Casteument; {b) is not
persunally oblignted to pay tie sams secured by this Secuctry Instrument; and &) agrees that Lender and aay ciher
Borrower can agree to extend, modify. furbear or make aay accommodations with regard to the terms of this Security
Inswument of the Note without the co-sigaar’s consent.

Subject to ihe provisions of Section 18, any Successor in [meres of Bosrawer who aysumes Barrawer's
obilgatinns under this Security Instrument in writing, and is approved by Lender. shall obtain att of Borrower's rights
and benelis uuler this Secarlty Insurumori. Borrower shail nes be released frum Sorrower’s obtigations anal Hability
under this Secucity Tasirument unless Lender agrees fo such colease in writiag. The covenants and egreements of this
Security Instruntent shall bind (except as provided la Section 20) aud benefit the successors and assigns of Lender.

RHODE ISLAND. Single Family Firaw MaolFroddia Mec UNWORM INSTRUMENT Tocitegic Gheswa: toe-aa72907
Form 3040 1/01 fev, 11/027 Page 4 of 42 ww docmugic, com

THR.
GaneHumbax Case, t.t9-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 31 of 62 PagelD #: 35

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

BK7089P60030

14 Losn Charges. Leader may charge Borrower fees for services performed in connection with Borrower's
defoutt, for the purpose of protecting Lender's interest ia the Property und rights under this Security Instrument,
Including, bus not fimited (a, attomeys' fees, property mapection and valuation fees. to rogard to any elher fees, the
absence af exptess authorly in this Security Instrument to charge a specific fee to Borrower shal) not he consirved
a8 a prohiuiiten on the charging of suck fee. Lender may nat change fees that sre expressly prohibhed by this Security
Incarumeat or by Appiicable Law.

H the Loan ts subject to a law which sety maximum loos charges, and that law ix (nally interpreted $0 that the
interest or otter loan charges collected of to be calfecsed in connection wlth the Loan cxcoed che pernaitied [Imita,
then: (a) any suck foan charge shel} be reduced by the amount ncvessary lo reduce the charge 40 the peritied Heit:
and (b) any sums alrasdy collected frocn Borrower whith exceeded permitied Sants will be cefunded w Borrower.
Lender may choose to make this refued by reduclag the principal owed under the Nore or by making a direct payment
to Borrower. Hs refund reduces pelucipal, the reduction will be treated a§ a postal prepayment withoal any
prepayment charge (whelha or noi a prepaymeni charge is provided for under tha Noia), Borrower's acceptance of
any soch tefind made by direct payment to forrower wi constitute a waiver of any right of action Borrower might
have orising out of such overcharge.

15. Notices. All notices given by Borrower or Lender In connectian with this Security Insirrmeat aust be in
writing. Any aolice to Borrower lo connection with His Secochy Instrument shall be deemed to have been given to
Borrower when mailed by Gest class mall or when actually delivered jv Borrower's nofice address If seni by other
mesos, Notice tg any one Batrower shail coasthte noltce to all Borrowers unless Agolicable Law expressly requires
otherwise. The notice address shall be ibe Propeny Address uedess Barrower has designated « substitute notice
address by notice lo Lender. Hoerower shall prompily notify Lender of Botrower's change of adderss. if Lender
specifies a procedure for reporting Borrower's change of address. then Borzower shall only report a change of address
through that specified procedure. There may be anly one designated novice address under this Secudty festrument
at any one dese, Any notice to Lender shall be given by delivering it ar hy mailing Nt by first class mall to Lender's
address stuted herein undess Leader has designated another address by notice to Borrower, Ady neice in connection
with this Securlty tnserament shal} not be deemed io have been given to Lender undi actually revetved by Lender.
VW any vatlea required by this Security Instrument ts also required ander Applicable Law. the Applicable Law
roquirenant will satisfy the corresponding requirement vader this Security instrument,

16, Governing Law; Severability; Ruics of Construction. This Securty Inctrument shall be governed by
Sederal law snd the taw of the jurisdiction in which the Property Is located. Alt eights and abligutigns cantalned in
this Security Insinsmord are subject to any requir and limitations of Applicable Law. Appilesate Law might
oaplicitly of frpticily allow the partiex to agrae by contract or tt might be silent, but sach stlence shall nat be
consirucd a3 3 pruhibltion sgalnst agreement by contract, In the evel that any provision at clause of this Security
Inatearaent or the Note conflicts with Applicable Lew, such conflict shall not affect other provisions uf this Security
Instrusacul or the Nute which can be piven effect without the conflicdiug provision.

As used ta this Secericy Inserameat: (a) words of the masculiaa gender shall mean and inchide corresponding
iteuter words or words of the feminine gender: (6) words ic the singular shall mean end include the plural and vice
versa; and (c} the word “may” gives role Bscretion without any obligalion to take aty action.

37, Borrower's Copy. Borrawat shall be given one capy of ihe Nate and of this Securizy fnsertment.

8, Tranafer of the Property ev & Beneficial later cst in Borrawor, As used in tly Section 18, “Interost in
ihe Proparty” means any egal or beneRcial interest In the Property, including, but not limited to, those benefledal
ierests (@ransferred ins bond fer deed. contract fox deed, installment sales contract of excrow agreement, the Inteat
of which is the transfer of Ue by Borrower at 3 future date to a purchaser,

If all or any part of the Propesty or any Interest in the Property ts sotd or iransferred tor if Borrower Is nota
naturel person and a beneficial interest in Barvownr ts sahd ur Iransfested) without Leader's prior written consent,
Leader may require Immediate payment ia full of all suns secured by dhis Security Instrument. However, this gpiion
shell amt be exercised by Lomier If such exercise is prohibited by Applicable Law.

if Leader eawrcises this option, Lanter shall give Harrower notice of acceleration. The aguce shall provide 2
pestod of not fess then 30 days from the date the mutice Is given in accordance with Section [5 withia which Borrower
must pay all sums secured by this Sccurtty Instrument. If Borcower falls to pay chese suats prior to (he expiration of
this period, Leader may invoke any remedies permitted by stds Security Insroment without further notice or deruand

 

 

ou Borrower.
ANODE ISLAND -Singie Pamby--Farnie MariFiedtis Msc UNIFORM INSTRUMENT Docttapk: Ginme a00-e49.136
Form 3040 3471 ter yoey rege 3 ot 2 Wow ducmagic. comm

SRP.
Ganaihuvaser Case tue cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 32 of 62 PagelD #: 36
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

KK 7089P6003 |

9. Barrawer’s Right to Reinstets After Accelerstion, If Borrower arets certain cunditions, Borrower shall
have Une right to have enforcenient of this Secostiy Insivament disconsinued at any tints price ta the cacliest of (a) five
days before sale uf the Property pursusat to any power of sale contained ia thts Security Instrument; (b) such other
seriad os Applicable Law might specify for dur tes csinatton of Borrower's right to reinstate: of {c) ontcy of a judgment
cnforcing this Security iInvrument. Those conditions arc thet Burrower; {a} pays Lender all sums which thes would
be dae under this Security Jesirumnni and the Note a5 W no accelerettan bad occucret; (5) cures any default of any
other covensnis or ugreements, (c) pays all expenses incurred in enforcing this Security Instrument, Including, bat
not fimied to, reasonable akorneys’ fees. property inspection and valuation fees, and other fees lncurred for the
purpoce of protecting Lender's interest In the Pooperty aad rights unter thls Security Instron, wd (d) takes such
action as Lendes may reasonably require to axsure that Lender's Interest in thie Peapeny ani rights under thts Security
tostrament, and Bosrower'y obligation t¢ pay the sums secured by thts Security Instrument, shalt continur unchanged.
Lender may require thet Borrower pay such relastatoment sums and expenses tn one ur more of the following forms,
ag selected by Leader: (6) cash: (b) money arden; (c} certifted check, boak check, treasurne's chack or cashier's check,
provided any such check is drawn upon sn institution whose depnatis are losuvett by a federal agency, isstrumentality
or entity; o¢ {4} Elecwentc Fuads Transfer, Upon retastaremeus by Bortower, this Security Inirusnent and obligations
secured hereby shell remabe fully effective as If no acceleration had occurred. However, this sight to relasate shell
not apply in the case of accelerafien under Section 18,

20, Sele of Noie; Changs of Loan Servicer; Notice of Grievance. The Note or a partial Inierest in foe Note
{together with this Security lestrueneut} can be sok! one or more thas withunl prot sotice tu Bucenwer, A sabe might
cesult iy 3 change in the ently (hoown as the “Loan Services*) thai coltecis Periodic Payments Jue undor the Note
and this Security fnstewment sad pecforms other mortgage loan servicing obtigatluns ender the Nute, this Security
laateument, and Applicable Law. ‘There also might be one or more changes of the Laan Servicer unrelated to 3 sale
ofthe Note, If theng fs x change of the Loan Servicer, Bocrower will be gives weittes antler of the change which will
state the name and address of the new Laan Servicer, the address (o which payments should be made and any other
indgrmation RESPA reyuires in cunnoetion wkb 2 noilee of transfer of servicing, If the Note '9 rold and thereafer
the Loan Ia serviced by a Loan Seevicer siher than the purchaser of the Note, the morigage loan servicing obligations
ty Barrower will semain with the Loan Servicer or be teaasferred to a successor Loan Servicer aod are not axsumed
by the Note parchuser nutes otherwise provided by the Note purchaser.

Neliher Rarenwer nos Lender tay commence, Joly, or be jalned to any jadictal actlon {us elther an Jadivideal
iitigant or the mearber of a class) that arises from the other party’s actions pursuani to this Security Inserument or thai
alleges that the other party tas breached any provising af, of any duty awed by reason of, thts Secerky Instrument,
oatil such Borrower of Lender has aolified the other party (wifh seach notice given In compliance with the requirements
of Section 15) of such alleged breach end a/fonded the other party herem a reasonable gerlad after the giving of such
hotles to take cntrective action. H Agplilcsble Law provides a time period which must elapse before certaln action
exo be tuken, that tent peried will be deemed ta be ressonable fos purpoves of this paragcaph. ‘The notice of
acceleration and opportunity (a cure given t Borrower purrssant to Section 22 sad the gore of acealerstion given
to Borrower pursuenl to Secilon 1f shall by deemed to satisfy the notice and opportunity to (ake corrective acdon
provistons of chit Saciian 20,

24. Hazardous Substances, As uted ia dels Section 21: (3) “Hazardous Substences” ere these substances
defined ay (oxte or hazardons substances, polletan. of wastes by Environmental Law and the following substances:
gatoline, Reeasene, oiher Hammatile or tuzic petroleum products, toxic pesticides end herbicides, valatile sofveats,
sasierials comalning asbestos of formaldehyde. and radiuaciive materials; (b) “Environmental Law” means federal
laws acid tiws of the jurisdiction where the Property |s incvtedt that relate to health. safety of envisommente! protection:
fc} “Environmental Cleeanp” Includes any cesponse action, remedial action, at removal action, a8 defined in
Envirosevival Law; and (a) an “Envisontental Condidion® meaus > condition that can. couse, contribete te, oF
otherwise trigger an Eavirnamental Cleanup.

Borrower shal! not cause oe permit ihe presence, use, disposal, storage, or release of any Havesdons Substances,
or threaten to retuaae 2xny Harardons Subsrences, an or Inthe Property, Borrower shail not do, itor aliaw anyone alse
te de, anything affecting she Proporty (a) that bs fa vidstien of any Environments) Low, (0) which creales an
Environmental Comdhion, of (c) which, due tq the presence, use, or release of a Hazardous Substance, cresics @
candition that adversely affects the valve of the Property, The preceding qvo semenres xhall not apply fo the
presence, use, ar slorage on the Property of srrall yuantittes of Hezardous Substances that aro generality recogaized

 

HHO TSCAMD-- Single Panaly-f enme Magaitiedidie Mac ONIFORM INSTRUMENT Bochingke Chicas 420-868-1282
Foun JO4D 1/01 (rev. 11/02} Page 10 oF 12 Wire .sfoptragte. com

pixels acy

BR. P.

 
Case Number: KeAafetsby Cv-00289-JJ M-PAS
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.

KART eg,

BK 798 9°60032

to be appropriate to normal resideatial uses snd to maintenance of the Property {including, bui nat limited te,
hazardous substances in consumer products)

Borrower shalt prompily give Lender wrinen nosice of fa} any Investigation, clan, demand, lawsuk or other
actian by any governmental or regulatory agency or private party involving the Property sud any Hazardous Sabsuace
or Environmental Law of which Sorrower has actual knowledge, (b} any Eavironmeniat Condition, incieding bot nat
Knutted ta, any spilling, leaking, discharge, release ar threat of release of any Hazardous Substance. and (cd) aay
condition caused by the presence. use or releaso of a Havsrdous Substance which adversely affects the value of the
Progeny. if Rarrawes teaens, or is notified by any goverumental of mogulatary authority, or any private party, that
any removel o¢ athee remediauon of say Hazardous Sulsiance affecting the Praperty is necesssty, Borrower shutl
prompily take afl occassary remedial actlaas in accordance with Kavironmental Law. Nothing kerein shell create any
obtigation on Lender for an Environmental Clozaup. ‘

NON-UNIFORM COVENANTS. Borrower and Lender further covenant amd agree a3 Fallows:

22 Acesleration; Remedies. Lender shall give actice to Borrower prior io acosleratiun following
Rosrawer’s breach of any covenant ar agreement in this Becur ity Instrument (but nol pelor to acceleration under
Section (8 unless Appltcubie Law provides otherwite), The notice shall sposify: (0) the default; (b) the action
required (o eure the defauh £2} @ date, cot fess than 30 deys from the date the notice is given to Borrower, by
whieh the default must Se cured: and (d) that (allure to cure the default on or before the date specified in the
notice may result la ocosteration of the sums scoured by this Security Instrument and aale of the Peopacty. The
notice shall further Inforen Borrower of the right to reinstate afer acceleration and the right to bring a court
action to assert the non-existence of s default or any other defense of Borrower to avccieration and sale. {fthe
defauk is not cured on or befare ths date spotificd in ihe notice, Lender at its option may require immediate
payment in full of all gums secared by this Security Instrument without further demand end may invoke the
STATUTORY POWBR OF SALE and any other remedies perinitied by Applicable Law. Lendor shall be
entitled to colless all expenses Incurred in purse ing the remedies provided in thts Section 22, including, but not
limited 10, ceasoneblo attorneys’ fees and costs of title evidence.

if Leader invokes the STATUTORY POWER OF GALE, Lender shell mail» copy of 5 notice of ante to
Borrower as provided in Sectios 15. Lender shatl publish the notios of sate, and the Property shall be sald in
the manner prosctibed by Applicable Law. Lender ot its designes may purchuss the Property at any sale. The
procecds of the sale shall be appiled in tha following order: (a) to all expenses of the susie, inctuding. bet net
limited to, reexonoble attorneys fees; (b) Lo all sums teournd by this Security Instrument, aod (6) any excess
to the person or parsons legally entitled 10 Ht.

23. Release. Upon payment of afi sums secured by this Security Insirument, uils Security aurement shall
become aul and yold. Lender shall discharge this Security fustrument. Borrower shult pay aay recordation casts.
Lender may charge Borrower 2 fee for releasing this Security Instrument, but only Hf the fee bs pald to a kira party
for services rendered and the chorging of the fee Is permixed ander Applicable Law.

24, No Qutrtending Automatic Orders in Domestic Relutions Cases. Borrower hereby represents end
warrants jo Lender that elther (0} there ne outstanding sutomastc order undor Chapter 15-5 of the Rhode Istend
General Laws against sny Bacrower relating to a comptatat for dissqlusion of marrlage, legal separation, annulment,
custody er vishatlon or (b} there is an oulsiaading automaile order under Chapter 15-5 of the Rhode Istand General
Laws against a Borrower relating Is 8 complsiat for dissoiation of macrlige, legal separation, sanulmont, custody or
visitation, and the other pavty that is subject to such order has consented to, of the court which Issued the automatic
ander hag Istumd another order authoriniag, such Borrower's exeoutiog of the Note and this Security Insieumeni.

25, Homestead Estate, [f Borrower heretofore has acquired or hereafter acquires att catate of homestead in the
Property, Borrower hereby sgrees thal such hamestoad estate fs waived lo the extent of this Security Iestromend ond
the smount due wader the Note aod to the extent of all cenewals, exteasions aml modifications of this Security
Instrument vr the Nove, aud that sald bamostead estate is subject to a] of the rights of Lender under this Security
Instrument aed the Note and all renewals, extensions and aradificatians of this Security Instrument and the Note, and
is subordinate to the Hen evidenced by this Socurtty lassranuuait . ant all ceaewals, extensions oud atadi {ications of thls
Seeurhy Ioswumem. Furthermore, Borrower hereby walvos the henefhs of any homestead o¢ similar baws or
segolations that may otherwise be applicable from time to dene.

 

f Fecnig Maofbrecthe Mac UNIFORM INSTRUMENT DeocMag sk: C2Raeid BOLE FY
0g) Poge Hof tz

RHODE. ISLAND--Si
Form 1040 1/01 nee WWW GTA BOR

3.R, v.

Document 1-1 Filed 05/21/19 Page 33 of 62 PagelD #: 37
Case Number: BBR dad? CV-00289-JJ M-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 34 of 62 PagelD #: 38

8K7089P60033

BY SIGNING BELOW, Sarrower accepis and agrees to the terms and covenants conislned in this Secucity
Insirument and in any Rider execated by Borrower aud recorded with Ht.

1 (Seal) (Seat)
JDAN R FIMENTEL Borrower -Borfower

 

 

 

 

 

 

 

 

Geah = Ges)
-Borrower -Botrower
iil pad cl eel (Seal
Mecttont -Bortoveer
Witness: _ Witness:
LA
A pidpal
— {Spoco Batow This Line For Achnuwiydg: j
State of Rhade Island
County uf FROVIGENCE
an
ia fhe. Prov haan ou In sald Coumy, on the U t day of

2 epi ASG _, before wc personally appeared

JUAN R PIMENT

, each and alt co me known, ond known by me to be

the party (les) eancuting che Toregoing instrument, and he/she/they ocknowledged said instrument, by him/her/them
exetuted te be bis/her/their free act and deed.

 

Printed of Typed Nemie

My commission expires: 43 WO

 

 

 

(Seai}
BROUE TELANB Binge Furmly-Funale Noel readie Mag UNF ORM INSTRUMENT Dochingks @exwy 200-269-1368
Form 3340 W01 con Poge 12 af 12 www. docaagle, bom

RAUNT oy
Case 1:19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 35 of 62 PagelD #: 39
Case Number: KC-2019-0552

Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T. aa - = : : resierress

BK7089PG0034

File No:5015

EXHIBIT A ~ LEGAL DESCRIPTION

That certain tract or parcel of land, with all buildings and improvements thereon, situated on the southerly side
of Briggs Street, in the Cily of Providence in the State of Rhode Island, comprising the whole of lot numbered
284 (two hundred cighty-four} and the easterly twenty (20) feet in width by the entire depth of lot numbered 285
(two hundred eighty-five), on that plat entitled, “The Dower Land of the Estate in Cranston of the JOSEPH
BURGESS ESTATE Surveyed by the Atwater Schubarth & Haines for the proprietors April 6" 1848”, which
plat is recorded in the Office of the Recorded of Deeds in said City of Providence in Plat Book 9 at Page 7 and
on Plat Card 235.

Property Address:

158-160 Briggs Street
Providence, RJ

Assessors Plat $4 Lot 23

RP

Stewart Title Guaranty Company
Case Number: Case 1.19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 36 of 62 PagelD #: 40

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM

Envelope: 2073548
Reviewer: Brian T.

 

WIN Ad bene

8K7089P60035

Loan Number: 4503029318

1-4 FAMILY RIDER
(Assignment of Rents}

THIS 1.4 BAMILY RIDER & madodhis 4th dayof FENRUARY, 2008 om
and \s incorporated hee sod shall be dvemed io araend and supplement the Mortgage, Deed of Trust, or
Security Deed (the “Secerity instrument") of tig seme date given by the undersigned Oke “Sorrower’) to
secure Botrowet's Noteto NOVELLE YINANCIAL SERVICES, A DELAWARE
CORPORATION
(the “Lender”) of the sane date end cavering the Property desetibed ia the Security Insmnument and focated ar

188 - 160 BRIGGS STREET, PROVIDENCE, RHODE TSLAND 02905
{ieupeny Address}

{1-4 FAMILY COVENANTS, [np addiiion io the covenants and agreements made in the Security
Insteurnent, Borrower and Leader further covenant and agree as follows:

A, ADQITIONAL PROPERTY SUBJECT TO THE SECURTY
INSTRUMENT, In adaitina to the Property described ia Security Instrnminnt, the following
Hems now or hereafter atiached tv the Property to tie extent they ara fixtures are added 16 the
Property description, and shall alo constitute the Property covered by the Socurity Justrunment:
huliding materials, appliances aml goods ul every nature whatsoever now or herealtor located
in, on, ae used, or Intended to ba used In connection with the Property, Including, but avt
limited to, thase for the purposes of supplying of disiribeting heatlag, cooling. elecirictty. gas.
wales, ait and Hylt, fire prevention and extingaishing epparatus, security and access coniro!
apparatus, plumbing. bath tubs, water hovers, waler closet, sinks, ranges, stoves.
refrigerators, dishwashers, Gsposals, washers, dryers, awnings, start wimlows, storms ganrs,
screens, blinds, shades, curteias und curtain rods, amached mirrorr. cabinets, pancting and
attached floor coverings, ull of which, indluding replacenients and additions therote, stall be
deemed to be and remain a part of the Property covered by the Security Inweuntent, AH of dhe
foregoing together with the Property doscrived In the Securlly fostrument (or the lpaicholdt
estate If the Security Instrument & on a leasehold) are eeferrod to In this 1-4 Fanally Rites and
the Security Instrament as the “Property, *

8. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrawer shall aar seck,
agree to or make a change in the use of the Property or lis zoning classifcoutan, entoss Leader
has agreed io writing to the change. Borrwer sholl comply with all lnws, ardtmances,
regnlatinas and requirements of any governmental body applicable to the Property.

C, SUBORDINATE LIENG. Except as permbied by federal law, Borrower shall not
allow any Hien inferlor to the Security Inxtcument fo be perfected againet the Property without
lender's price written permission,

 

MULTISTATE 1-4 Pama ike Daanagia EXtcvetp. 006-649. 194?
Fenste Mae/Preddi¢ Mas aaa INS TRUNCAY = ww w. doomngan oar
Form 3120 1/03 Pago }af'3

~ F3 p.
Case Number: Keatepsgr CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 37 of 62 PagelD #: 41

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

BK7O089P60036

©. RENT LOSS INSURANCE. Borrower shail malaain insurance against rent tess
in addition to the other hezards for witch hasurance is tequired by Section 5.

E “BORROWER 8 RIGHT TO REAINSTA TE” DELETED. Seciton 10s deleted.

F. BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree
in writing, Sectlon @ canceruing Burrower's uccupancy of the Property ty deleredt,

G. ASSIGNMENT OF LEASES. Upon Lender's request xfer defauh, Borreaver
shall assign to Lender ail leases of the Property and ofl security deposlad made in connection
wii leases of the Property. Upon the assignment, Lender shall have the right wo modify,
extend or lermiaate tho existing leates and % execute new eases, in Lender's sale discretion.
As aced in cits paregreph C, tbe word “faave” shall msean “sublease” if the Security lastrument
is on a lraschold.

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECAVER LENDERIN
POSSESSION. Borrower abselutely and snconditonally assigns and transfers to Lender
ell the tenis and revenues (“Reais”) af tho Property, regardias of 1a wham the Rents of the
Peogarty are payable. Borrower authocizes Lender or Leader's agents ta coltert the Rents, and
agrees thal carh tenant af the Praparty shalt pay the Rents io Leeder or Lender's agents.
However, Borrower shall revetve the Rents watt @} Lendes has given Borrower audce of
default gursusnt to Section 22 of the Security Instrument and {Ii} Lender hax given natice to the
terant(s) that the Rents ara to be paid «a Lender or Lender's egent. This astigament af Rens
constiuics ah absolute assignmeal and net ont assiganrtnt for additivaal secuclty only.

If Leades gives notice of defsull te Borrower: {1} all Rents received by Borrower shail be
hald by Borrower ay trustee for the benefit of Lender only, to be applied (0 the sums secured
by the Security Instrument; Gi) Lender shall be entitled ta collec! and secelve all of the Rents
of the Property, GM} Borrower ogress thal each tenant of the Property shal! pay ail Rents duo
and wogadd to Lender or Leoder’s agnats upon Lemiec's written demand to the tenant, (ty)
unless applicable law provides otherwise, oll Renis collected by Lender or Lender's agents shall
be applied first to the costs of taking control of and managing the Property and collecting the
Rents. Incleding, but not fimdted to, atiomey’s fees, seeelver's fees. premlums oo receiver's
bonds, repaly and maintenance costs, Insurance premiums, taxes, assessments ang orber charges
on the Property, and then to the ums secured by the Seeurtty lostrument: (¥} Lanier, Leader's
agents of any fudictatly appoinied receiver shatl be liable to accoual fer only those Rens
aciualty revelved; and (vi) Louder shall be entlded in bave a recetver appointed to take
possession of and manage the Property and collvet the Rema and profil derived from the
Property without any showing as ta the Inudequaty of the Proporty ay seewrity.

If the Rents of the Property are not suflicient to cover the costs of taking control of and
sranaging the Property end of callacting the Rents any funds expended by Lander for such
purposes shalt become indebtedness of Borrower to Lender secured by the Security lasirumen:
pursuant fo Sectlon $

Borrower rooresents and warrants that orrower has not executed aay pour assignment of
the Rents end hay nat performed, and will nat perform, any act thal would prevent Lemder from
exercising hs dghis under this paragraph.

 

MULTISTATE 1-4 PAMLY Ree OOO pachdagie WAgrvme, 470 SOIT
fannie regee Mat UNIFORM INSTRUMENT wer doors. con
Fora 3150 Ut Page 2 of 3

UNA 98 4.2 wee
Foca Beier ase 1.19-cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 38 of 62 PagelD #: 42

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

ede toil) trae

8X 7089P60037

Lender, of Lender's agunes or a judictally eppoiated rovetver, shall not be roquised in exter
upon, ishe control af oF rasiniatn ibe Property before or alter giving notice of default
Bartower. However, Leader, or Lender's agente or a judicially appotated recviver, may doso
at any time when a default eccurs, Any appiteation uf Reats shull not cure or walve any default
Of iuvalidaie any other right or mmedy of Lender. This asvigameat of Rents of the Mroperty
shall terminate when al! the aums yecured by the Security latcument are paid tn Cull,

1. CROSS-DEFAULT PROVISION. Borrower's defauk or breach under say note
ar agreostent ta which Lender fas an interost shall be 2 breach under the Security lustrument
and Leader may invoke any of the remedies permitted by the Secariy Instrument.

BY SIGNING BELOW, Borrower sccepis and agrees lo the terms and covenants contained in this 1-4

Family Rider.

a Seal)

 

eid anderen eee ee

 

 

JUAN R PIMENTEL “Borrawer “Borrower
eta ean amp COED age a gg aoe
. -Bortower ower

aes (Seal} fags Sobel ict Sicha Geah
owes orrower

<6 FAMILY RIDER le ER Foo eR IAT

Mee deortrsagia Mac UNIFORM INSTRUMENT Pee ew domug.cam

Seren 3170 101

Poga 3 of 3
Case Number: Se8Sf teb?e-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 39 of 62 PagelD #: 43

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

BK 7089PE0038

Loan Number; 4503629118
ADJUSTABLE RATE RIDER ;
CLIBOR Six-Month Index {As Published In The Wall Strest Journal)}-Rate Cags}

THIS ADIUSTABLE RATE RIDER is mede iis 4th day of PEBRUARY ‘
2005 . aad ik incorporated nw ond shall be deemed to vmend aud supplement the Mortgage.
Heed af Trust, of Security Dood (the “Security Instrument’) af the same date gives by the onderstgned
(Borrowes”) to secure Borruwer’s Adjustalds Rate Nole (the “Note”) & NOVELLE
FINANCIAL SERVICES, A DELAWARE CORPORATION
Naver of the same dete and covering the penperty dascribed im the Sexortty Instrument and
inemted et:

158 ~ 160 BRIGGS STREET, PROVIDENCE, RHODE ISLAND 02905
Property Addeeasl
‘THR NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN
THE INTEREST RATE AND TNS MONTHLY PAYMENT. THE NOTE
LIMITS THR AMOUNT BORROWER'S INTEREST RATE CAN

CHANGE AT ANY OND TIMG AND THE MAXOAUM RATE
BORROWER MUST PAY.

ADDITIONAL COVENANTS. in addiiton to the covenants and agreements made in the
Security Jestrument, Borrower and Lender fustxer covenstt and agree as (ollows:

A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Nate provides for xa intial interest rate of 7.625 %. The Note provides for
changes In the Interest sate and the monhly payments, as fullows:

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates /

The Interest rate | will pay mey chaago on tha = Let day of MARCH AGdd7 ,
and on that day every & month thereafter, Each date ae which my interest rote could clange
is called # “Change Date.”

CA} «The tndex

Baglanig with the Brst Change Date, my interest cao will be based on an index. The “index*
js the average of Interbank offered rates for etx month U.S. dollsr-denominatad deposits tw the
London market (LIBOR"), os poblistied to The Wat) Street Journal. The wast recent Index figure
avallable as of the dale 4$ days before vach Change Date fs called the "Curveat trader.” ;

Ifthe index Is nu longer available, the Note Holder will choose x atw tndex that bs based oper

rble information, The Note Holdor will give me notice of this choice.

(C) Caleulaiiua of Changes

afore rack Chenge Daw, the Nutt Holder will catewlae my new Interest rare by adding
SIX AND 625/1000 percentage points { 6.625 %) to
the Current Index, The Note Holder will then round the result of ds addition to ihe nearest one:
eighth of one peccenisge point (6.125%). Subject to the Helly staid ln Section 4(D) below, this
rounded amoum will be my new inlerest rate ual the next Clange Dsie.

The Now Hobier will then determine the amount of the wuntbly gsyment that would be
sulficlest to sepay the aopaid pelncigal that 1 ain expected to owe at che Change Date ia full os the

FHATIET REL RON AELE WATE ADEA LIN POON TREN TAS PUBCISHEIS IN THE WALL STREET
JOURNAL)-Siogle fieadly--Fannie Mae Modified Insirureent
Deroeom Syviens, tr (Ae 818 1967 Page af 3 Fases 3138 1G)

Und Ladtged

x= RP
Case Number: Stan tense CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 40 of 62 PagelD #: 44

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

BK7GB9PG0039

Meturity Date at ny new Interest rate ts subsiaattally squal psymenss. The renit of this calculation
wil ¢ the new amount of my monthly payment.

(0) Limits oa Interest Rate Changes

The interest cate J am required to pay at fhe fist Change Date will not be greater than

10,625 % ar less than 7.625 3. Thereafter, oy inierest rate witt never
be Inceessed or dectessed on any singke Change Daie by more than ONE AND 9060/2000
percentage polnis { 1.000%) fram the rain of interest T have been

paying for the preceding 6 eronths, My interes! rate will sever be prealar than = 23.625 %.
My interest rate will never be less than 7.625%,

{E)  Bffeetive Date of Changes

My seow Interest rate will become effecuive on esch Change Date. | will pay the snrount of my
titw monthly payment beginning on the first monthly payment dale afler the Change Date nati) the
ameunt of my mesibly payment changes again.

(F} Notice of

The Note Halder will deliver or mail to me s natice of any changes ia my kuerest rate and the
amount of my monthly payment Gefare the effective date of any change. The notive will lnctede
Infurmation required by law to be glen to me and also the ile and telephone number of a person
who will answer sny quettion | may have regarding the notice.

B. ‘TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Unlform Covenant 18 of the Security insituntent is amended tw read 25 follows:

‘Transfer of the Property or a Beneficial loterest in Borrower. As used in this
Section 19, “Interest in the Property’ means woy legal or beneficial interest In the
Property, inchiding, but nat Nmlfed to, those beneficial loterests transferred in a band for
dead, contract for ceed, Installment sales contract Gr cscraw agreement, the intent of
which is the transfer af fifle by Borrower at a future dale to 9 purchoser.

WF osll or any part of the Property ot any Interest Jn the Property ty seid or
trensfersed (or If Borrower is set a natusal person ond 9 benelitial interest tn Borrower
ts sold or transferred) without Lender's prior written, consent, Lender may require
inuaediste poyarent in full of af} sams secused by this: Security Exstrument. However, Us
option shal} not be exercised by Lender if such cacrcive bs prohibited by Applicable Law,
Lender also shall not exercise this option Hf: (a) Borrower causes tu be sabalited iv
Lender informsation required by Lender te evaluate the mended isanaforce as Hf a new
Jorn were belug made ta the transferee, antl (b} Lender ressonably determines that
Lender's seeuctty will not be Impsired by the foan assumption and thot the risk of e
broach of any coveaaat or agreoment in tis Security Lastument fs acceptable te Lender.

‘To the exteat permitted by Applicable Law, Lender may charge 3 reaspuatte fee as
a condition to Lender's consent i the losn assumptiun. Lender viso uray toquice the
wansferee to sign an assumpulon agecement frat Is acceptable to Lender and chai obligates
the wansferee {9 Keep ati the promises and agreements made in the Note anid in this
Sowurty hntrsiieat. Borcower will contime tu be abliguicd under the Note and this
Securfiy Instrument onless Lender releases Borrower tn wrling.

If Lender exercises the ogilon to require lromediaie payarenl io fall, Lender shalt
give Borrower notice of seceleration. The notice shall provide a perknd af oot less than
30 days fram the date the oatlce is given ta accotdance with Secilon 15 within which
Borrower ost pay af] suras sectieed by thic Security Instrument, NW Barrewer fully to pay.

NOT. ADIUSTRNE UNIE HIDERSLMOR SUC RIONTI PIER AS PORTE INTHE WALL STREET
JOURNAL).Stagia FesnilyPaanie Mee Modified listrument
feoruseas Syrrea, fe (79 GORE Page 2 of 3 Fores 3138 p01

A184 po

Ser
Case Number: ASF hed Cv-00289-JJ M-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 41 of 62 PagelD #: 45

EXHIBIT B
” Case tube CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 42 of 62 PagelD #: 46
Case Number: KC- |

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

a

H0bita0
rl _ “¢ “
HARMON LAW OFFICES, P.C. bate
150 CALIFORNIA STREET ee
NEWTON, MASSACHUSETTS 02458
TEL: (617) 58.0500
FAX: (617) 244-7904
Business Hours: Monday-Friday 8:00 AM to 4:30 PM

SERVING MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND
March 18, 2019

NOTICE OF MORTGAGE FORECLOSURE SALE
Re: 158-160 Briggs Sweet, Providence, RI 02905

Please be advised that this office has scheduled a foreclosure sale to take place at 12:00 PM on May 17,

2019 at the above-referenced premises. We are enclosing a copy af the foreclosure advertisement for
your records.

You will not receive any further notice of the sale.

This notice is provided to you because your client, Juan R. Pimentel, held an interest of record in the
property thirty (30) days prior to the sale.

This property may qualify for a conciliation conference pursuant to your municipality's Code of
Ordinances. We have provided a copy of this notice to a HUD-approved coordinator to schedule a
conciliation conference. If you are interested in arranging a conciliation conference, we recommend you
contact the following coordinator directly:

Conciliation Coordinator

Rhode Island Housing

44 Washington Street

Providence, RI 02903

Phone: 401-450-133]

E-Mail: ConciliationCoordinator@rhodeislandhousing.org

You may order a reinstatement or payoff 24 hours a day on-line by going to www.hloreinstatement.com
or to www.hlopayoff.com, Please follow the instructions contained on the web page. Please note that
only requests made by owners, borrowers, mortgagors and authorized parties will be processed. You may
also contact us during business hours to request a reinstatement or payoff by calling (617) 558-0598.
When completing the on-line form or when calling our office, please reference your Case Number
2008060027 so that we may process your request more quickly.

TT

2008060027

 

Addressee: Joha Ennis
AucaiiualSe Gaset.49-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 43 of 62 PagelD #: 47
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

G306324°
Sorvica

IMPORTANT NOTICE 2019/54

A servicemember on active duty or deployment or who has recently ceased such
duty or deployment has certain rights under subsection 34-27-4(d) of the Rhode
Island general laws set out below. To protect your rights if you are such a
servicemember, you should give written notice to the servicer of the obligation or
the attorney conducting the foreclosure, prior to the sale, that you are a
servicemember on active duty or deployment or who has recently ceased such duty
or deployment. This notice may be given on your behalf by your authorized
representative. If you have any questions about this notice, you should consult
with an attorney.

AN

2008060027
Case Number: KAR Focpeby CV 00289-JJ M-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 44 of 62 PagelD #: 48

Rhode Island General Laws Section 34-27-4(d)

(d) Foreclosure sales affecting servicemembers.

(1) The following definitions shall apply to this subsection and to subsection (c):

(i) ‘“Servicemember’’ means a member of the army, navy, air force, marine corps, or coast
guard and members of the national guard or reserves called to active duty.

(ii) “Active duty’’ has the same meaning as the term is defined in 10 U.S.C. sections 12301
through 12304. In the case of a member of the national guard, or reserves ** Active duty’” means
and includes service under a call to active service authorized by the president or the secretary of
defense for a period of time of more than thirty (30) consecutive days under 32 U.S.C. section
$02(f), for the purposes of responding to a national emergency declared by the president and

supported by federal funds.

(2) This subsection applies only to an obligation on real and related personal property owned

by a servicemember that:

(i) Originated before ihe period of the servicemember’s military service or in the case of a
member of the national guard or reserves originated before being called into active duty and for
which the servicemember is still obligated; and

(ii) Is secured by a mortgage or other security in the nature of a mortgage.

(3) Stay of right to foreclose by mortgagee. - Upon receipt of written notice from the
mortgagor or mortgagor's authorized representative that the mortgagor is participating in active
duty or deployment or that the notice as provided in subsection (c) was received within nine (9)
months of completion of active duty or deployment. the mortgagee shall be barred from
proceeding with the execution of sale of the property as defined in the notice until such nine (9)
month period has lapsed or until the mortgagee obtains court approval in accordance with

subdivision (d)(5) below.

(4) Stay of proceedings and
with foreclosure of the property

adjustment of obligation. - In the event a mortgagee proceeds
during. or within nine (9) months after a servicemember’s period

of active duty or deployment notwithstanding receipt of notice contemplated by subdivision
(d)(3) above. the servicernember or his or her authorized representative may file a petition
against the mortgagee seeking a stay of such foreclosure, after 4 hearing on such petition, and on

its OWN motion, the court may:

(i) Stay the proceedings for a period of time as justice and equity require; ot

(ii) Adjust the obligation as permitted by federal law to preserve the interests of all parties.

WO

2068060027

ke

ORME ESO
Service
Bate

3039/63
Saeentees Case 119 cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 45 of 62 PagelD #: 49
Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T.

ble

(S) Sale or foreclosure, - A sale, foreclosure or seizure of property for a breach of an

: . * . ‘ 5 ‘ as065 380
obligation of a servicemember who is entitled to the benefits under subsection (d) and who ve aa
provided the mortgagee with written notice permitted under subdivision (d)(3) shall not be valid os

if made during, or within nine (9) months after, the period of the servicemember’s military
service except:

(i) | Upona court order granted before such sale, foreclosure or seizure afier hearing on 4
petition filed by the mortgagee against such servicemember, or

(ii)  Ifmade pursuant to an agreement of all parties.

(6) Penalties. - A mortgagee who knowingly makes or causes to be made a sale, foreclosure
or seizure of property that is prohibited by subsection (d)(3) shall be fined the sum of one
thousand dollars ($1,000), or imprisoned for not more than one year ,or both. The remedies and
rights provided hereunder are in addition to and do not preclude any remedy for wrongful
conversion otherwise available under law to the person claiming relief under this section,
including consequential and punitive damages.

(7) Any petition hereunder shall be commenced by action filed in the superior court for the
county in which the property subject to the mortgage or other security in the nature of a mortgage
is situated. Any hearing on such petition shall be conducted on an expedited basis following
such notice and/or discovery as the court deems proper.

Harmon Law Offices, P.C.
Atiomey for Present holder of mortgage

a

2008060027
eucedbedber CASC hi 9-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 46 of 62 PagelD #: 50

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

 

MORTGAGEE'S SALE © a
158-160 Briggs Street Providence, RI
Plat 054, Lot 0023 seman

The premises described in the mortgage will be sold subject to all encumbrances and prior liens on May 17,00 “"”
2019 at 12:00 PM on the premises, by virtue of the power of sale contained in a mortgage by Juan R.

Pimentel dated February 4, 2005 and recorded in the City of Providence Land Evidence Records in Book

7089, Page 22, the conditions of said mortgage having been broken.

$5.000.00 in cash, certified or bank check is required to bid. Other terms will be announced at the sale.

HARMON LAW OFFICES, P.C.
Attomey for the Holder of the Mortgage
150 Califormia Street

Newton, MA 02458

(617) 558-0500

2008060027
Case 1:19-cv-00289-JJM-PAS
Case Number: KC-2019-0552

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 47 of 62 PagelD #: 51

EXHIBIT C
Case Numb Case 1.19-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 48 of 62 PagelD #: 52
ase Number: - si

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM

Envelope: 2073548
Reviewer: Brian T.

 

USPS CERTIFIED MAIL

MAT

9214 8901 0764 3206 3712 89

JUAN R PIMENTEL
i58 BRIGGS ST
PROVIDENCE, RI 02905

00195286000057010700

Lk
Case Number: Kei fo ted CV-00289-JJ M-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 49 of 62 PagelD #: 53
Paes tuion Case debe CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 50 of 62 PagelD #: 54
as u ri = i

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

$OY SELECT
: SERVICING, in
December 21, 2018

m8 JUAN R PIMENTEL
158 BRIGGS ST
PROVIDENCE, RI 02905

PLEASE READ THIS NOTICE CAREFULLY. TAKE ACTION TO AVOID THE LOSS OF YOUR PROPERTY.

NOTICE OF DEFAULT
RIGHT TO CURE

Account Number: 0013125398
Property Address: 158 - 160 BRIGGS STREET
PROVIDENCE, RI 02905

Dear Customer(s):

The mortgage loan on your property is in default as a result of your failure to make payments as required by the Note
and Deed of Trust or Mortgage (Security Instrument). We have previously sent you letters and communications
regarding this default in an attempt to resolve this matter. This letter provides information about the default and what
rights you have to cure the default. Select Portfolio Servicing, Inc, (SPS) services your mortgage loan and has been
instructed on behalf of the holder of the promissory note to pursue remedies under the Security Instrument unless you
take action to cure the defaull before the Cure Date shown below. The Noteholder on your Loan is Deutsche Bank
National Trust Company, as Trustee for the certificateholders of IXIS Real Estate Capital Trust 2005-HE3, Morigage
Pass-Through Certificates, Series 2005-HE3 (c/o SPS, PO Box 65250 Salt Lake City, UT 84165-0250).

This letter provides notice of the following:

The Default
You have failed to make payments under the Note and Security Instrument as shown below. This letter is a formal
demand for payment.

Action Required to Cure the Default
To cure this default, you must pay the Amount Required to Cure together with payments which may subsequently
become due, on or before the Cure Date listed below.

Amount Required to Cure the Default
As of the date of this letter, the total amount due and required to cure the default on your joan is $322,198.14 (Amount
Required to Cure) as itemized below:

 

0019528600005 7020700
Case Numb
Filed in Ken

an KISS ded? Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 51 of 62 PagelD #: 55
t County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2

Reviewer: Brian T.
en

073548

 

 

 

Payment due for February 1, 2008 5 319,584.40!

Total amount due includes Escrow payments (Taxes/insurance) of $540.53 |

_ Accrued Late Charges $0.00
Advances made on Customer's behalf | $2,616.74
Escrow advance balance (Deficit) $0.00

| Unapplied balance $ 0.00

 

Total Amount Outstanding 5 322,198.14

 

 

Additional payments may become due between the date of this letter and the Cure Date. If you wish to cure the
default after those payments become due, they should be added to the Amount Required to Sipe. You have thirty
(30) days from the date of this notice to pay the Amount Required to Cure. This Cure Date is January 23, 2019.
Fees and other charges may continue to be assessed to your account after the date of this letter pursuant to the
terms of the Security Instrument. In addition, there may be other fees, escrow advances or corporate advances that
SPS paid on your behalf or advanced to your account not itemized in this letter. While these amounts are not
required to cure the payment default, you still owe these amounts. To obtain the amount required to bring the loan
current, please contact SPS at our toll free number 800-635-9698.

SPS is not waiving its right to demand that you pay these amounts at a iater date. SPS reserves the right to accept
one or more eet Mngt for less than the Amount Required to Cure, and such acceptance shall not be deemed a
waiver of any of its rights under the Security Instrument. This means, for example, if you send us a payment for
less than the Amount Required to Cure, we can apply this payment to the amount due and owing, and because the
payment did not cure the default, continue the process towards foreclosure. Please be advised that our acceptance
of any such partial payment does not prejudice our right to refuse such payment or partial payment in the future.

Possible Consequences of Default

Failure to cure the default on or before January 23, 2019 may result in acceleration of the sums secured by the
Security Instrument and sale of the property, unless a loss mitigation altamative to foreclosure has been started. In
other words, SPS may initiate foreclosure and require immediate payment in full of the entire outstanding unpaid
amount on the account. [f that happens, you may lose your home. A foreclosure will result in the involuntary loss of
the property via sale to the lender or another person may acquire the property by means of foreclosure and sale,
and you may be evicted. Once foreclosure is initiated, additional amounts for legal fees and costs may be incurred.
These sums can be significant. They may be added to amounts secured by the Security Instrument, and they may
be an to be paid, to the extent permitted by law, if you wish to reinstate or satisfy the loan after foreclosure is
initiated.

You have the right to reinstate after acceleration. SPS requires that you pay reinstatement amounts in certified
funds. Certified funds inciude a bank wire, cashier's bank check, attorney trust account check, title or escrow
company check, or Western Union Quick Collect. Please contact SPS at 800-635-9698 for instructions on
submitting these funds. If you reinstate, the Security Instrument shall remain fully effective as if no foreclosure
action had started.
ose, ase ded-CV-00289-JJIM-PAS Document 1-1 Filed 05/21/19 Page 52 of 62 PagelD #: 56
a > KO- -

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope, 2073548

: aKmant Options
ars lease send payments to the following address:

 

 

| Sent via US Mail to: Sent via overnight courier to:
' Select Portfolio Servicing, Inc. Select Portfolio Servicing, Inc.
PO Box 65450 Salt Lake City, UT 84165-0450 Attn: Remittance Processing

fo eaynre oe Py __3217 8. Decker Lake Dr., Salt Lake City, UT 84119
Payments may be submitted in the following forms:
(a} Personal check (if foreclosure has not been initiated)
(b) Money order
(c) Bank wire (electronic funds transfer), Please contact SPS for the information necessary to complete a bank
wire.
(d} Certified check, bank check, treasurer’s check or cashier's check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency.
(e) Western Union Quick Collect. Reference the loan number above and deliver to Code City: Oswald, Code

State: UT.

In Some circumstances, you may be able to submit a payment through EZ Pay by calling 800-258-8602 or visiting our
websie at www.spservicing.com. Please remember that EZ Pay payments clear quickly, and you must have the
funds in your Roce account on the day you ask us to process a payment. We will obtain your consent prior to
initiating payment and will advise you of any fee for this service which may be up to $15.00.

 

You Have Options to Avoid Foreclosure!

SPS is committed to home retention and offers many customer assistance programs designed to help customers
avoid foreclosure. These programs are offered at no cost to our customers and are designed to help preserve home
ownership or prevent foreclosure through structured repayment plans, special payment arrangements, modifications,
short settlements, and deed-in-lieu options, if you are eligible. If you would like to learn more about these programs,
you should immediately contact an SPS representative at our toll-free number, 800-635-9698, or visit our website at
www.spservicing.com. Our representatives are available by phone Monday through Thursday between the hours of 8
a.m, and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time.

if we can reach an agreement to resolve your default, we will not proceed with and/or commence foreclosure,
as long as you comply with the agreement and make required payments.

Counselin

HUD aperaved home ownership counseling may be available to you. You should call 800-569-4287 or TDD
800-877-8339, or go to HUD's website at www.hud.gov/ to find the HUD-approved housing counseling agency nearest
you. You may be eligible for assistance from the Homeownership Preservation Foundation, which may be reached at
the Homeowner's HOPE™ Hotline at 888-995-HOPE™ (888-995-4673) or at their website, www.995hope.org, or you
may seek help from another non-profit foreclosure avoidance agency.

Servicemembers Civil Relief Act (SCRA)

SPS is committed to home ownership assistance for active servicemembers and veterans of the United States
military. You may be entitled to certain protections under the federal Servicemembers Civil Relief Act (50 U.S.C, 3901
et seq.) regarding your interest rate and the risk of foreclosure if you are a servicemember or a dependent of a
servicemember. Counseling for covered servicemembers is available at agencies such as Military OneSource
(800-342-9647 or www.militaryonesource.mil) and Armed Forces Legal Assistance (http:/Aegalassistance.law.af.mil),
Note: your state may have more expansive eligibility criteria than below. Please contact us as soon as possible if you
have any questions or believe you may be eligible.

Eligible service may include, but is not limited to:
* Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast Guard), or
* Reserve and National Guard personnel who have been activated and are on Federal active duty, or
* National Guard personnel under a call or order to active duty for more than 30 consecutive days under section

502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the
President and supported by Federal funds, or

nee

0019828600005 7030700
Secu tide Case, i.b9-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 53 of 62 PagelD #: 57

Filed in Kent County Superior Court

Submitted: 5/16/2019 1:32 PM

Envelope: 2073548

Reviewer: Brian T. Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
Atmospheric Administration, or
Certain United States citizens serving with the armed forces of a nation with which the United States is allied in
the prosecution of a war or military action.

Please send written notice of military service as soon as possible to:

Select Portfolio Servicing, Inc.
PO Box 65250 Salt Lake City, UT 84165-0250

if you have questions regarding eligibility and application requirements, please call us at 800-258-8602.

Your Rights
if you wish to dispute the default or the Amount Required to Cure the Default, you may do so by providing a written
dispute to SPS at the following address:

Select Portfolio Servicing, inc.
PO Box 65277 Salt Lake City, UT 84165-0277

You may call SPS at our toll free number 800-258-8602 to discuss your dispute. However, to protect your rights
under federal law, you will need to provide written notice to SPS if you believe that your dispute is unresolved.

You have the right to bring a court action to assert the non-existence of a default or any other defense you may
have to acceleration and sale.

You have options to avoid foreclosure. THE TIME TO ACT IS NOW. Please call us at 800-635-9698.
Sincerely,
Select Portfolio Servicing, Inc.
Esta carta contiene informacion importante concerniente a sus derechos. Por favor, traduzca esta carta.
Nuestros representantes bilingiies estan a su disposici6n para contestar cualquier pregunta. Llamenos al
numero 800-331-0118 y seleccione/marque la opcién 2.

This communication from a debt collector is an attempt to collect a debt and any information obtained will
be used for that purpose.

Minnesota - This collection agency is licensed by the Minnesota Department of Commerce
New York City - Collection Agency License # 1170514
Case Number: ktaRfobsh9CV-00289-JJIM-PAS Document 1-1 Filed 05/21/19 Page 54 of 62 PagelD #: 58

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

SPS SELECT
 Portiodia
bine SERVICING, in:

December 21, 2018

Be: JUAN R PIMENTEL
158 BRIGGS ST
PROVIDENCE, RI 02905

POR FAVOR LEA ESTA NOTIFICACION CUIDADOSAMENTE. TOME MEDIDAS PARA EVITAR LA

2
Saat

NOTIFICACION DE MORA ~ DERECHO A REDIMIR

 

Numero de Cuenta: 0013125398
Direccion de la Propiedad: 158 - 160 BRIGGS STREET
PROVIDENCE, R! 02905

Estimados/as Cliente(s):

La hipoteca sobre su propiedad esta en mora como resultado de su incumplimiento de realizar los pagos
requeridos segun el Pagare y la Escritura de Fideicomiso 0 Hipoteca (Instrumento de Garantia). Previamente, le
hemos enviado cartas y comunicaciones acerca de esta mora, en un intento por resolver esta cuestion. Esta carta
le provee informaci6n sobre la mora y los derechos que usted tiene para redimir la mora. Select Portfolio
Servicing, Inc. (SPS) sirve su préstarmno hipotecario y ha sido instruida en nombre del titular del pagaré de hacer
valer sus derechos segun las condiciones del Instrumento de Garantia, a menos que usted tome medidas para
redimir fa mora antes de la Fecha de Expiracién que se muestra abajo. El Tenedor del Pagaré de su Préstamo es
Deutsche Bank National Trust Company, as Trustee for the certificateholders of IXIS Real Estate Capital Trust
Stason ne Pass-Through Certificates, Series 2005-HE3 (c/o SPS, PO Box 65250 Salt Lake City, UT
4165-0250).

Esta carta provee notificacion de lo siguiente:

La Mora
Usted no ha realizado los pagos segun el Pagaré y el Instrumento de Garantia como se exhibe mas abajo. Esta
carta es una demanda formal de pago.

Accion Requerida para Redimir la Mora
Para redimir esta mora, usted debe pagar !a Suma Requerida para Redimir junto con los pagos que podrian
subsecuentemente acumularse antes o en la Fecha de Expiracién que se menciona mas abajo.

Monto Requerido para Redimir la Mora

A partir de la fecha de esta carta, el total debido y requerido para redimir la mora de su préstamo es $322,198.14
(Monto Requerido para Redimir), segin se detalla a continuacidn:

0019528600005 7040/00
Case Number: Kea8Fopsge-CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 55 of 62 PagelD #: 59

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

   

 

 

 

By. Wee
| El pago vence el 02/01/2008 $ 319,581.40
Monto total adeudado incluye Pagos en deposito (Impuestos/ Seguro) de $540.53

_ Cargos por atrasos acumulados 0.00
| Adelantos hechos en nombre del Cliente | 2,616.74
_ Saldo de adelanto de pagos en depésito (Mora) 0.00

Suma Total Pendiente de Cobro 5 322,198.14
| Saldos no utilizados | 0.00

 

 

Podra haber vencimientos de pagos adicionales entre ja fecha de esta carta y la Fecha de Expiracidn. Si usted
desea redimir la mora despuas de que esos pagos venzan, deberan ser afadidos al Monto Requerido para
Redimir. Usted tiene treinta (30) dias desde la fecha de esta notificacién para pagarnos el Monto Requerido para
Redimir. La Fecha de Expiracion es 01/23/2019. Podran continuar aplicandose otras comisiones y cargos a su
cuenta después de la fecha de esta carta, de acuerdo con los términos del Instrumento de Garantia. Ademas,
pueden existir otras comisiones, adelantos de pagos en dapdsito o adelantos corporativos que SPS pagé en su
nombre o adeilanto a su cuenta que no estan detallados en esta carta. Aunque esos montos no son requeridos
para redimir el incumplimiento de pago, usted aun debe esos montos. Para obtener el monto requerido para poner
el préstamo al dia, por favor p6ngase en contacto con SPS al numero gratuito 800-635-9698.

SPS no renuncia @ sus derechos de exigir que usted pague esos montos en una fecha posterior. La aceptacién de
SPS de uno o mas pagos por menos del Monto Requerido para Redimir no debera ser considerada una renuncia a
ningun derecho bajo el Instrumento de Garantia. Esto significa, por ejemplo, que si nos envia un pago por un
monto inferior al Monto requerido para Curar, podemos aplicar este pago al monto adeudado y debido a que el
pago no soluciono el incumplimiento, continue el proceso hacia fa ejecucién hipotecaria. Tenga en cuenta que
nuestra aceptacion de dicho pago parcial no perjudica nuestro derecho a rechazar dicho pago 0 pago parcial en el
futuro.

Posible Consecuencias de una Ejecucién Hipotecaria

La falta de subsanacién del incumplimiento en o antes de 01/23/2019 puede dar como resultado a la aceleracion
de las sumas garantizadas por el Instrumento de Garantia y la venta de la propiedad, a menos que se haya
iniciado una alternativa de mitigacién de pérdida a la ejecucidn hipotecaria. En otras palabras, SPS puede iniciar
una ejecucion hipotecaria y exigir el pago inmediato completo de la cantidad impaga pendiente en la cuenta. Una
ejecucion hipotecaria resultara en la pérdida involuntaria de la propiedad a través de ja venta al prestador 0 a otra
persona que pueda adquirir la propiedad a través de la ejecucién hipotecaria y la venta, y usted podria ser
desalojado. Una vez que se inicia la ejecucion hipotecaria, se puede incurrir en gastos adicionales por honorarios
legales y costos. Esas sumas pueden ser significativas. Podrian ser agregadas a los montos asegurados por el
Instrumento de Garantia, y su pago podria ser requerido, segtin lo permita la fey, si usted desea restaurar o
satisfacer el préstamo después de que se haya iniciado la ejecucién hipotecaria.

Tienes el derecho de restablecer la cuenta después de la aceleracion. SPS requiere que usted pague montos de
restauracion con fondos certificados. Los fondos certificados incluyen: giro bancario, cheque de caja, cheque de la
cuenta de fideicomiso del abogado, titulo o cheque de la compafia del fideicomiso o Western Union Quick Collect.
Por favor comuniquese con SPS al 800-635-9698 para obtener instrucciones acerca del envio de estos fondos. Si
usted restaura, el Instrumento de Garantia continuara siendo completamente efectivo como si no se hubiese
iniciado alguna accidn de ejecucidén de hipoteca.
Case Number: He ae fo-theege CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 56 of 62 PagelD #: 60

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Opciones de Pago
Por favor envie los pagos a la siguiente direccién:

 

| Via US Mail a: Enviado a través de correo de j
| Select Portfolio Servicing, Inc. entrega inmediata a: |
PO Box 65450 | Select Portfolio Servicing, Inc.
Sait Lake City, Atencion: Remittance Processing
UT 84165-0450 3217 S. Decker Lake Dr.,
Salt Lake City, UT 84119 i

 

 

Se podran enviar los pagos a través de los siguientes medios:

a) Cheque personal (si la accién de ejecucién hipotecaria no ha sido iniciada)

i} Giro postal

(c) Transferencia bancaria (transferencia electronica de fondos). Por favor, p6ngase en contacto con SPS

para obtener la informacion necesaria para realizar una transferencia bancaria.

(d) Cheque certificado, cheque bancario, cheque del tesoro o cheque de caja, si es que tal cheque esta
respaldado por una instituci6én cuyos depdsitos estén asegurados por una agencia federal,

(e) Western Union Quick Collect. Refiera el numero de préstamo citado anteriormente y envie al Codigo
de Ciudad: Oswald, Cédigo Estado: UT.

En algunos casos, podra enviar un pago a través de EZ Pay, ilame al 800-258-8602 0 visite nuestro sitio web en
la siguiente direccién: www.spservicing.com, Por favor recuerde que los pagos EZ Pay se ejecutan rapidamente
y usted debe tener los fondos en su cuenta corriente el dia que usted nos pide que procesemos un pago.
Nosotros obtendremos su consentimiento antes de iniciar e| pago y le haremos saber si se aplica algun cargo por
este servicio, que podra ser de hasta $15.00.

jUsted tiene opciones para evitar la Ejecucion Hipotecarial

SPS esta comprometido con fa conservacién de las casas y ofrece varios programas de asistencia. Estos
programas se ofrecen sin costo aiguno a nuestros clientes y estan disefiados para ayudar a conservar ja
propiedad de jas casas y evitar la ejecucion hipotecaria a través de planes de repago, arreglos estructurados de
pago, modificaciones, acuerdos para saldar el préstamo y entrega voluntaria, si resulta elegible.

Si desea obtener mas informacion sobre estos programas, comuniquese de inmediato con un representante de
SPS en nuestro numero gratuito 800-635-9698 o visite nuestra direccién de pagina web en
http-//www.spservicing.com.

Nuestros representantes estan disponibles telefonicamente entre las 8 a.m. y las 11 p.m. de lunes a jueves: de 8
a.m. & 9 p.m. los viernes y de 8 a.m. a 2 p.m. los sabados, hora del Este.

Si podemos alcanzar un acuerdo para resolver su mora, no continuaremos yio comenzaremos la
ejecucién hipotecaria, siempre y cuando usted cumpla con el acuerdo y realice los pagos requeridos.

Asesoramiento

Usted puede recibir asesoramiento de una agencia de asesoria de vivienda aprobada por el HUD (Departamento
de la Vivienda Federal y Desarrollo Urbano. por sus siglas en inglés). Para esto, lame al 800-569-4287 0 al
telefono de texto (TDD) (800) 877-8339, 0 visite el sitio web de HUD en www.hud.gov/offices/hsa/sfh/ncc/hcs.cfm
para encontrar la agencia de asesoria de vivienda aprobada por el HUD mas cercana. Usted puede ser elegible
para recibir asistencia de Homeownership Preservation Foundation, la cual puede ser contactada Namando a la
linea directa de Homeowner's HOPE™ ai ndmero 888-995-HOPE ™ (888-995-4673) 0 visitando el sitio web en
www.995hope.org; o usted puede buscar asistencia de otra agencia no gubernamental para recibir asesoria para
evitar la ejecucién hipotecaria.

Ley de Auxilio Civil al Personal Militar (SCRA, por sus siglas en inglés)

SPS se compromete con la asistencia de propietarios de viviendas para los miembros activos del servicio y los
veteranos del ejército de los Estados Unidos. Usted puede tener derecho a ciertas protecciones bajo la Ley de
Auxilio Civil al Personal Militar (50 U.S.C. 3901 et seq.) con respecto a su tasa de interés y el riesgo de ejecucién
hipotecaria si es un miembro det servicio militar o un dependiente de un miembro del servicio militar, La asesoria
para los miembros del servicio cubiertos esta disponible en agencias tales somo Military OneSource
bree Oo www.militaryonesource.mil) y Asistencia Legal de las Fuerzas Armadas
http:/egalassistancs jaw.af.mil), El servicio elegible puede incluir, pers 7.0 esta limitado a:

00195286000057050700
Case Number: Ke aefe-bsee -CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 57 of 62 PagelD #: 61
ase Num : = _

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548
Reviewer: Brian T.
* Miembros regulares de las Fuerzas Armadas de los EE.UU. (Ejército, Armada, Cuerpo de Marines de la
Fuerza Aérea y Guardacostas), o
* Personal de la Reserva y la Guardia Nacional que han sido activados y est4n en servicio activo Federal, o
* Personal de ia Guardia Nacional bajo una llamada u orden al servicio activo por mas de 30 dias
consecutivos bajo la seccién S02(f) del titulo 32 del Codigo de los Estados Unidos, a los efectos de
responder a una emergencia nacional declarada por el Presidente y respaldada por fondaos Federales, o
* Miembros del servicio activo de los cuerpos encargados del Servicin de Salud Publica y la Administracion
Nacional Oceanica y Atmosférica, o
* Ciertos ciudadanos de los Estados Unidos que prestan servicio en las fuerzas armadas de una nacién con la
que fos Estados Unidos estan aliados en el procesamiento de una guerra o accién militar,

Por favor envie una notificacién por escrito del servicio militar tan pronto como sea posible a:

Select Portfolio Servicing, Inc.
PO Box 65250 Salt Lake City, UT 84165-0250

Si tiene preguntas con respecto a la elegibilidad y los requisitos de la solicitud, lamenos al 800-635-9698.

Sus derechos

Si usted desea cuestionar su mora o Ja exactitud de! Monto Requerido para Redimir fa Mora, puede hacerlo
realizando un cuestionamiento por escrito a SPS a fa siguiente direccidn:

Select Portfolio Servicing, Inc.
PO Box 65277 Salt Lake City, UT 84165-0277

Puede llamar a SPS a nuestro numero gratuito (800) 258-8602 para discutir su cuestionamiento. Sin embargo, para

proteger sus derechos bajo la ley federal, usted debera entregar una notificacién por escrito a SPS, si usted
considera que su cuestionamiento no esta resuelto.

Usted tiene el derecho de entablar una accién judicial para defender ja inexistencia de un incumplimiento de pago o
a cualquier otra defensa que pueda tener ante la aceleracion y venta.

Usted tiene opciones para evitar la ejecucién hipotecaria. ES TIEMPO DE ACTUAR AHORA. Por favor
Ha4amenos al 800-635-9698.

Atentamente,
Select Portfolio Servicing, Inc.
Esta carta contiene informacion importante concerniente a sus derechos. Por favor, traduzca esta carta.
Nuestros representantes bilingiies estan a su disposicién para contestar cualquier pregunta. Llamenos al
numero 800-831-0118 y seleccione/marque la opcién 2.

Esta comunicacién de un cobrador de morosos es un intento de cobrar una deuda y cualquier informacion
obtenida sera utilizada para ese propésito.

Minnesota - Esta ii de cobro esta autorizada por el Departamento de Comercio de Minnesota
iudad de Nueva York — Collection Agency License #1170514
Case Number: CAR othe CV-00289-JJIM-PAS

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Document 1-1 Filed 05/21/19 Page 58 of 62 PagelD #: 62

EXHIBIT D
Case Number: eS ggg CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 59 of 62 PagelD #: 63
ase Number: 7 Fi

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Department of Business
Regulation
Banking Division
11 Pontiac Avenue,
Bhig. 69-2 Cranston,
Rhode [sland 02920

Banking Bulletin 2018-2

 

Mortgage Foreclosure Disclosure Form Pursuant to R.L. Gen. Law 34-27-3.1

The Disclosure form provided betow in both English and Spanish versions must
be provided to an individual consumer morigagce by a mortgagor in order to
vamply with R.L. Gen Law 34-27-3.1.

FORM 34-27-3.1

 

NOTICE OF DEFAULT AND MORTGAGEE'S RIGHT TO FORECLOSE
AND NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING
SERVICES

 

This Notice is provided to you to inform you of the protections provided by Rf. Gen. Laws § 34-27-3.1 of The
Rhode Island Mortgage Foreclosure and Sale Act.

NOTICE OF DEFALLT AND MORTGAGEE'S RIGHT TO FORECLOSE

Re: 0013125398 LB = S
The morigagee named below (Morigagec") hereby notifies you that you are in default on your mortgage. IF vou fail
to remedy this default, Mortgagee has the right to foreclose on the real estate securing the mortgage loan referenced in
this Notice.

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERV ICES

Housing counseling services are available to you at no cost. Counseling services that can help you understand
your options and provide resources and referrals that may assist you in preventing foreclosure are available from
mortgage counscling agencics approved by the United States Department of Housing and Urban Development (LEUD).
You can locate a HUD-approved morigage counscling agency by calling LUD's toll- free telephone number, 1-800-
569-4287, or by accessing HUD's Internet homepage at www hud.goy, The TDD number is 1-800-877-8339,
Foreclosure prevention counseling services are available free of charge through HUD's Housing Counseling Program.

0019528600005 70460700
Case Number: Kaa guide CV-00289-JIM-PAS Document 1-1 Filed 05/21/19 Page 60 of 62 PagelD #: 64

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

LUD Approved Housing Counseling Agencies in Rhode Island may be found at this link
http://www. hud.gov/offices/hsg/sfh/hee/hes.cim?&webListAction-search&searchstate-Rt. if you do not have
internet access, call the toll- free number above and request a printed list.

Mortgagec: Select Portfolio Servicing, Inc, as servicer

Mortgagee Address: C/O Select Portfolio Servicing, Inc.
3217 S. Decker Lake Or.. Salt Lake City UT 64119

Street, City, Ste, Zip Code

Mortgagee Authorized Representative: Select Portfolio Servicing, Inc. a5 servicer

Date mailed: December 21, 2018

Contact Information for Mortgagee Authorized Representative:
Telephone: 800-635-9698

Email: Customer.Correspond

 
ese CAsGo4.L9-Cv-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 61 of 62 PagelD #: 65

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

FORMULARIO 34-27-3,1

 

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A

IJECUTAR
LA HIPOTECA Y NOTIFICACION DE DISPONIBILIDAD DE
SERVICIOS DE

 

ORIENTACION HHTPOTECARIA

Se Je proporciona esta notificacién para informarle acerca del amparo que ofrecen las Leyes Generales de Rhode
Island § 34-27-3.1 de The Rhade Island Mortgage Foreclosure and Sale Act (I.ey sobre Ejecucién de Hipotecas ¥
Remates de Rhode Island).

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA HIPOTECA

Asunto: 0013128998

Por medio del presente ef acrecdor hipotecario indicady abajo ("Acreedor hipotecaria”) le notifica que su hipoteca
esta morosa, Si no puede solventar la situacién, el Acreedor hipotecariv tiene el derecho de ¢jccutar la hipateca del
inmuchle gue svala cl préstamo hipotecurio al cual sc alude en cl presente aviso,

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION IPOTECARIA

Se encuentran a disposicién servicios de orientavién sobre vivienda sin costo adicional. Los servicios de
orientacidn pueden ayudarle a comprender las opciones de las que dispane, asi coma también offecerle recursos y
referencias que podrian contribuir a evitar la ejecucién de la hipoteca. Dichos servicios los ofrecen agencias de
orientacién hipotecaria aprobadas por el (Jnited States Department of Housing and Urban Development
(Departamento de Vivienda y Desarrojlo Urbano de EP.UU., TIUD, por sus siglas en inglés). Puede localizar
agencias de orientacién hipotecaria aprobadas por fiU'D Ilamando al numero gratuito de dicho departamento al 1-800-
569-4287, 0 ingresando a la pagina cn Internet de HUD www.bud.eov. El nimero det dispositive de comunicacion
para sordos (TDD. por sus siglas en inglés) cs 1-800-877-8339. Los servicios de orientacién para prevenir la
ejecucién de hipotecas se ofrecen sin costo alguno mediante ¢! Programa de Orientacién para la Vivienda de HUD.

Ageavias de asesoria aprohadas por el Dopartumento de Vivienda y Desarrollo Urbany en Rhode Island pueden ser
encontradas en este jugar

 

http://www. hud. gov/altices/hsg/sth/hee/hes.cfin? &webListAction=search&searchstatesRI, Si usted no tiene acceso a
internet, lame a la linea de teléfono gratuita que aparece arriba para solicitar una lista impresa.

Acrcedor hipotecario: Select Portfolio Servicing, Inv, as servicer

Direccién del Acreedor hipotecario:
C/O Select Portfolia Servicing, Inc

3217 S. Oecker Lake Or.. Salt Lake City, UT 84119

 

(Calle Caidad, estado. eadigo postal)

Representante autorizado de hipotecario: Select Portfotio Sery iging, Inc, as servicer

 

90195286000057070700
Case Number: SCBB e-nstee CV-00289-JJM-PAS Document 1-1 Filed 05/21/19 Page 62 of 62 PagelD #: 66

Filed in Kent County Superior Court
Submitted: 5/16/2019 1:32 PM
Envelope: 2073548

Reviewer: Brian T.

Fecha de envio: December 21,2018

Informacion de contacto: Select Portfolio Servicing, Inc.

Teléfono: 800-835-9698

Correo electrénico: Customer.Correspondencea:spservicing xpi
